Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 1 of 85 Page ID #:152




                       Exhibit A
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 2 of 85 Page ID #:153



                                   No.

                In the Supreme Court of the United States
                       WILLIAM P. BARR, ATTORNEY GENERAL;
                      FEDERAL COMMUNICATIONS COMMISSION,
                                   PETITIONERS

                                         v.
                       AMERICAN ASSOCIATION OF POLITICAL
                           CONSULTANTS, INC., ET AL.

                        ON PETITION FOR A WRIT OF CERTIORARI
                       TO THE UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                       PETITION FOR A WRIT OF CERTIORARI


                                              NOEL J. FRANCISCO
                                                Solicitor General
                                                  Counsel of Record
                                              JOSEPH H. HUNT
                                                Assistant Attorney General
                                              MALCOLM L. STEWART
                                                Deputy Solicitor General
                                              FREDERICK LIU
                                                Assistant to the Solicitor
                                                  General
                                              MARK B. STERN
                                              MICHAEL S. RAAB
                                              LINDSEY POWELL
                                                Attorneys
                                                Department of Justice
                                                Washington, D.C. 20530-0001
                                                SupremeCtBriefs@usdoj.gov
                                                (202) 514-2217
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 3 of 85 Page ID #:154



                                QUESTION PRESENTED
                    The Telephone Consumer Protection Act of 1991
                (TCPA), Pub. L. No. 102-243, 105 Stat. 2394, generally
                prohibits the use of any “automatic telephone dialing
                system or an artificial or prerecorded voice” to “make
                any call” to “any telephone number assigned to a * * *
                cellular telephone service.” 47 U.S.C. 227(b)(1)(A)(iii)
                (Supp. V 2017). The TCPA excepts from that automated-
                call restriction any “call made for emergency purposes
                or made with the prior express consent of the called
                party.” Ibid. In 2015, Congress amended the TCPA to
                create an additional exception for calls “made solely to
                collect a debt owed to or guaranteed by the United
                States.” Ibid.
                    Respondents wish to use an automatic telephone di-
                aling system or an artificial or prerecorded voice to
                make calls to the cell phones of potential or registered
                voters to solicit political donations and to advise on po-
                litical and governmental issues. First Am. Compl. ¶¶ 8-
                10, 12. The court of appeals held that the government-
                debt exception to the TCPA’s automated-call restriction
                violates the First Amendment. The court further held
                that the proper remedy was to sever the government-
                debt exception, leaving the basic automated-call re-
                striction in place. The question presented is as follows:
                    Whether the government-debt exception to the
                TCPA’s automated-call restriction violates the First
                Amendment, and whether the proper remedy for any
                constitutional violation is to sever the exception from
                the remainder of the statute.




                                           (I)
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 4 of 85 Page ID #:155



                               PARTIES TO THE PROCEEDING
                   Petitioners (defendants-appellees below) are Wil-
                liam P. Barr, in his official capacity as the Attorney
                General of the United States; and the Federal Commu-
                nications Commission.
                   Respondents (plaintiffs-appellants below) are the
                American Association of Political Consultants, Inc.; the
                Democratic Party of Oregon, Inc.; Public Policy Polling,
                LLC; and the Washington State Democratic Central
                Committee. *


                                   RELATED PROCEEDINGS
                United States District Court (E.D.N.C.):
                     American Ass’n of Political Consultants, Inc. v.
                       Sessions, No. 16-cv-252 (Mar. 26, 2018)
                United States Court of Appeals (4th Cir.):
                     American Ass’n of Political Consultants, Inc. v.
                       FCC, No. 18-1588 (Apr. 24, 2019), petitions for
                       reh’g denied, June 21, 2019




                 *
                   Tea Party Forward PAC was named as a plaintiff in the First
                Amended Complaint, but withdrew as a party while the case was
                pending in the district court. D. Ct. Doc. 38, at 1 (July 11, 2017). It
                was not a “part[y] to the proceeding in the court whose judgment is
                sought to be reviewed.” Sup. Ct. R. 12.6.

                                                 (II)
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 5 of 85 Page ID #:156



                                             TABLE OF CONTENTS
                                                                                                           Page
                Opinions below .............................................................................. 1
                Jurisdiction .................................................................................... 2
                Constitutional and statutory provisions involved...................... 2
                Statement ...................................................................................... 3
                Reasons for granting the petition ............................................... 6
                   A. The court of appeals erred in invalidating the
                      TCPA’s government-debt exception ............................... 6
                   B. The question presented warrants this Court’s
                      review in this case ........................................................... 15
                Conclusion ................................................................................... 18
                Appendix A — Court of appeals opinion (Apr. 24, 2019) ...... 1a
                Appendix B — District court order (Mar. 24, 2018) ........... 25a
                Appendix C — District court order (Mar. 15, 2017) ........... 43a
                Appendix D — Court of appeals order (June 21, 2019) ...... 49a
                Appendix E — Statutory provisions ..................................... 50a

                                           TABLE OF AUTHORITIES

                Cases:

                    Ashcroft v. ACLU, 542 U.S. 656 (2004) ............................... 15
                    Blodgett v. Holden, 275 U.S. 142 (1927) .............................. 16
                    Bonin v. CBS Radio, Inc., No. 16-cv-674
                     (E.D. Wis. Nov. 20, 2017) ................................................... 16
                    Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016) ........ 12
                    Duguid v. Facebook, Inc., 926 F.3d 1146
                     (9th Cir. 2019), petition for cert. pending,
                     No. 19-511 (filed Oct. 17, 2019) .............................. 13, 14, 16
                    Gallion v. Charter Commc’ns, Inc., 772 Fed. Appx.
                     604 (9th Cir. 2019), petition for cert. pending,
                     No. 19-575 (filed Nov. 1, 2019) ..................................... 16, 17
                    Gomez v. Campbell-Ewald Co., 768 F.3d 871 (9th Cir.
                     2014), aff ’d on other grounds, 136 S. Ct. 663 (2016) ........ 11


                                                             (III)
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 6 of 85 Page ID #:157



                                                             IV

                Cases—Continued:                                                                         Page
                  Greenley v. Laborers’ Int’l Union of N. Am.,
                    271 F. Supp. 3d 1128 (D. Minn. 2017) ............................... 16
                  Holder v. Humanitarian Law Project, 561 U.S. 1
                    (2010) .................................................................................... 15
                  Iancu v. Brunetti, 139 S. Ct. 2294 (2019) ............................ 15
                  Matal v. Tam, 137 S. Ct. 1744 (2017)................................... 15
                  Mejia v. Time Warner Cable, Inc., No. 15-cv-6445,
                    2017 WL 3278926 (S.D.N.Y. Aug. 1, 2017) ....................... 16
                  Milavetz, Gallop & Milavetz, P.A. v. United States,
                    559 U.S. 229 (2010).............................................................. 10
                  Moser v. FCC, 46 F.3d 970 (9th Cir.), cert. denied,
                    515 U.S. 1161 (1995)............................................................ 11
                  National Inst. of Family & Life Advocates v.
                    Becerra, 138 S. Ct. 2361 (2018) ............................................ 8
                  Pleasant Grove City v. Summum, 555 U.S. 460
                    (2009) .................................................................................... 10
                  Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015) .................. 11
                  Return Mail, Inc. v. United States Postal Serv.,
                    139 S. Ct. 1853 (2019) ......................................................... 12
                  Rostker v. Goldberg, 453 U.S. 57 (1981) .............................. 16
                  Schaevitz v. Braman Hyundai, Inc., No. 17-cv-23890
                    (S.D. Fla. Mar. 25, 2019) .................................................... 16
                  Sorrell v. IMS Health Inc., 564 U.S. 552 (2011) ................... 7
                  Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016) ...................... 9
                  United States v. Alvarez, 567 U.S. 709 (2012) .................... 15
                  United States v. Kebodeaux, 570 U.S. 387 (2013) .............. 15
                  United States v. Morrison, 529 U.S. 598 (2000) ................. 15
                  United States v. Stevens, 559 U.S. 460 (2010) .................... 15
                  United States v. Williams, 553 U.S. 285 (2008) ................. 15
                  Walker v. Texas Div., Sons of Confederate Veterans,
                    Inc., 135 S. Ct. 2239 (2015) ................................................. 10
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 7 of 85 Page ID #:158



                                                              V

                Case—Continued:                                                                           Page
                  Williams-Yulee v. Florida Bar, 135 S. Ct. 1656
                   (2015) .............................................................................. 12, 13

                Constitution and statutes:

                  U.S. Const. Amend. I ................................................... passim
                     Free Speech Clause .......................................................... 4
                  Bankruptcy Abuse Prevention and Consumer
                   Protection Act of 2005, Pub. L. No. 109-8,
                   119 Stat. 23 .......................................................................... 10
                     11 U.S.C. 526(a)(4)........................................................... 10
                  Bipartisan Budget Act of 2015, Pub. L. No. 114-74,
                   Tit. III, 129 Stat. 588:
                     § 301, 129 Stat. 588 ............................................................ 3
                     § 301(a)(1)(A), 129 Stat. 588 ............................................. 4
                  Communications Act of 1934, 47 U.S.C. 151 et seq............... 5
                     47 U.S.C. 608 ...................................................................... 6
                  Fair Credit Reporting Act, 15 U.S.C. 1681 et seq. ............... 9
                     15 U.S.C. 1681b(b)(1) ...................................................... 10
                  Fair Debt Collection Practices Act, 15 U.S.C. 1692
                   et seq. ...................................................................................... 8
                     15 U.S.C. 1692c(a) ............................................................. 9
                     15 U.S.C. 1692c(a)(2) ......................................................... 8
                     15 U.S.C. 1692c(a)(3) ......................................................... 9
                     15 U.S.C. 1692f(7) .............................................................. 9
                  Telephone Consumer Protection Act of 1991,
                   Pub. L. No. 102-243, 105 Stat. 2394 .................................... 3
                     § 2(6), 105 Stat. 2394 ......................................................... 3
                     § 2(10), 105 Stat. 2394 ....................................................... 3
                     § 3(a) [§ 227(b)(1)(A)], 105 Stat. 2395-2396 ..................... 3
                     § 3(a) [§ 227(b)(1)(A)(iii)], 105 Stat. 2395-2396 ............... 3
                     47 U.S.C. 227(a)(1)..................................................... 3, 50a
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 8 of 85 Page ID #:159



                                                      VI

                Statutes—Continued:                                                       Page
                      47 U.S.C. 227(b)(1) (Supp. V 2017) ................ 2, 3, 12, 51a
                      47 U.S.C. 227(b)(1)(A) (Supp. V 2017) ................... 11, 51a
                      47 U.S.C. 227(b)(1)(A)(iii)
                         (Supp. V 2017) .........................................3, 4, 7, 10, 52a
                      47 U.S.C. 227(b)(1)(B) (Supp. V 2017) ..................... 8, 52a

                Miscellaneous:
                  Office of Mgmt. & Budget, Exec. Office of the
                   President, Fiscal Year 2016: Analytical
                   Perspectives of the U.S. Government (2015),
                   https://go.usa.gov/xUtw2 ................................................... 13
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 9 of 85 Page ID #:160




               In the Supreme Court of the United States
                                      No.
                        WILLIAM P. BARR, ATTORNEY GENERAL;
                       FEDERAL COMMUNICATIONS COMMISSION,
                                     PETITIONERS

                                            v.
                        AMERICAN ASSOCIATION OF POLITICAL
                            CONSULTANTS, INC., ET AL.

                         ON PETITION FOR A WRIT OF CERTIORARI
                        TO THE UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT



                        PETITION FOR A WRIT OF CERTIORARI


                   The Solicitor General, on behalf of the Attorney Gen-
                eral of the United States and the Federal Communica-
                tions Commission, respectfully petitions for a writ of
                certiorari to review the judgment of the United States
                Court of Appeals for the Fourth Circuit in this case.
                                  OPINIONS BELOW
                   The opinion of the court of appeals (App., infra, 1a-
                24a) is reported at 923 F.3d 159. The order of the dis-
                trict court granting the government’s motion for sum-
                mary judgment (App., infra, 25a-42a) is reported at 323
                F. Supp. 3d 737. The order of the district court denying
                the government’s motion to dismiss (App., infra, 43a-
                48a) is not published in the Federal Supplement but is
                available at 2017 WL 1025808.


                                            (1)
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 10 of 85 Page ID #:161



                                            2
                                     JURISDICTION
                   The judgment of the court of appeals was entered on
                April 24, 2019. Petitions for rehearing were denied on
                June 21, 2019 (App., infra, 49a). On September 9, 2019,
                the Chief Justice extended the time within which to file
                a petition for a writ of certiorari to and including Octo-
                ber 21, 2019. On October 15, 2019, the Chief Justice fur-
                ther extended the time to and including November 18,
                2019. The jurisdiction of this Court is invoked under
                28 U.S.C. 1254(1).
                          CONSTITUTIONAL AND STATUTORY
                              PROVISIONS INVOLVED
                   The First Amendment to the Constitution provides in
                pertinent part that “Congress shall make no law * * *
                abridging the freedom of speech.” U.S. Const. Amend. I.
                   Section 227(b)(1) of Title 47 of the United States
                Code provides in pertinent part:
                      It shall be unlawful for any person within the
                   United States, or any person outside the United
                   States if the recipient is within the United States—
                         (A) to make any call (other than a call made
                      for emergency purposes or made with the prior
                      express consent of the called party) using any au-
                      tomatic telephone dialing system or an artificial
                      or prerecorded voice—
                                          *****
                            (iii) to any telephone number assigned to
                         a * * * cellular telephone service * * * , un-
                         less such call is made solely to collect a debt
                         owed to or guaranteed by the United States.
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 11 of 85 Page ID #:162



                                           3

                47 U.S.C. 227(b)(1) (Supp. V 2017). Other pertinent
                statutory provisions are reproduced in an appendix to
                this petition. App., infra, 50a-59a.
                                     STATEMENT
                   1. Congress enacted the Telephone Consumer Pro-
                tection Act of 1991 (TCPA), Pub. L. No. 102-243, 105
                Stat. 2394, in light of evidence that consumers “consider
                automated or prerecorded telephone calls, regardless of
                the content or the initiator of the message, to be a nui-
                sance and an invasion of privacy.” § 2(10), 105 Stat.
                2394; see § 2(6), 105 Stat. 2394 (“Many consumers are
                outraged over the proliferation of intrusive, nuisance
                calls to their homes from telemarketers.”). Since its en-
                actment, the TCPA has generally prohibited “any per-
                son within the United States” from “mak[ing] any call
                * * * using any automatic telephone dialing system or
                an artificial or prerecorded voice” to “any telephone
                number assigned to a * * * cellular telephone service.”
                47 U.S.C. 227(b)(1)(A)(iii) (Supp. V 2017); see TCPA
                § 3(a) [§ 227(b)(1)(A)(iii)], 105 Stat. 2395-2396. That
                prohibition is referred to here as the “automated-call
                restriction.” For purposes of that restriction, the stat-
                ute defines “automatic telephone dialing system” to
                mean “equipment which has the capacity * * * (A) to
                store or produce telephone numbers to be called, using
                a random or sequential number generator; and (B) to
                dial such numbers.” 47 U.S.C. 227(a)(1).
                   As originally enacted, the TCPA excepted from the
                automated-call restriction any “call made for emer-
                gency purposes or made with the prior express consent
                of the called party.” § 3(a) [§ 227(b)(1)(A)], 105 Stat.
                2395-2396. In 2015, Congress enacted an amendment
                to the TCPA entitled “debt collection improvements.”
                Bipartisan Budget Act of 2015, Pub. L. No. 114-74, Tit.
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 12 of 85 Page ID #:163



                                            4

                III, § 301, 129 Stat. 588 (capitalization and emphasis
                omitted). That amendment created an additional excep-
                tion to the automated-call restriction for calls “made
                solely to collect a debt owed to or guaranteed by the
                United States.” § 301(a)(1)(A), 129 Stat. 588; see
                47 U.S.C. 227(b)(1)(A)(iii) (Supp. V 2017). That exception
                is referred to here as the “government-debt exception.”
                    2. Respondents are an association of political con-
                sultants and various political organizations. First Am.
                Compl. ¶¶ 8-10, 12. The members of the association,
                who include political fundraisers and pollsters, as well
                as the political organizations themselves, wish to call
                voters on their cell phones using automatic telephone
                dialing systems or artificial or prerecorded voices, for
                the purposes of soliciting political donations and advis-
                ing on political and governmental issues. Ibid.
                    In 2016, respondents sued the Attorney General
                and the Federal Communications Commission in the
                Eastern District of North Carolina, alleging that the
                government-debt exception to the automated-call re-
                striction effects an impermissible form of content-based
                discrimination, in violation of the Free Speech Clause of
                the First Amendment. First Am. Compl. ¶¶ 13-14, 36-
                63. Respondents sought a declaratory judgment that
                the automated-call restriction “on its face is unconstitu-
                tional,” an injunction barring enforcement of the re-
                striction, and nominal damages. Id. at 15.
                    The district court granted summary judgment in fa-
                vor of the government. App., infra, 25a-42a. The court
                rejected respondents’ claim that the TCPA violates the
                First Amendment. Id. at 32a-42a. Although the district
                court determined that the government-debt exception
                “makes content distinctions on its face,” id. at 33a (cita-
                tion omitted), the court concluded that the exception
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 13 of 85 Page ID #:164



                                            5

                survives strict scrutiny, id. at 35a-42a. The court ex-
                plained that the “government-debt exception is a nar-
                row exception that furthers a compelling interest”—
                namely, the “ ‘federal government’s interest in collect-
                ing debts owed to it’ ”—and that the exception “ ‘does
                not do appreciable damage to the privacy interests un-
                derlying the TCPA.’ ” Id. at 37a-38a (citations omitted).
                   3. The court of appeals vacated the judgment of the
                district court and remanded the case for further pro-
                ceedings. App., infra, 1a-24a.
                   The court of appeals agreed with the district court
                that the government-debt exception “facially distin-
                guishes between phone calls on the basis of their con-
                tent” and therefore is subject to strict scrutiny. App.,
                infra, 12a. Unlike the district court, however, the court
                of appeals held that the government-debt exception
                “fails strict scrutiny review.” Id. at 16a. The court con-
                cluded that the government-debt exception renders the
                automated-call restriction “fatally underinclusive” “by
                authorizing many of the intrusive calls that the auto-
                mated call ban was enacted to prohibit,” ibid., and by
                “imped[ing] the privacy interests of the automated call
                ban,” id. at 21a. The court therefore held that the
                government-debt exception “violates the Free Speech
                Clause.” Id. at 22a.
                   Turning to the question of the appropriate remedy,
                the court of appeals directed that the government-debt
                exception be severed from the rest of the TCPA, leaving
                the automated-call restriction intact. App., infra, 24a.
                The court explained that its choice of severance as the
                appropriate remedy was supported both by the “gen-
                eral rule” favoring “ ‘partial’ ” invalidation and by the
                severability provision set forth in the Communications
                Act of 1934, 47 U.S.C. 151 et seq., of which the TCPA is
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 14 of 85 Page ID #:165



                                            6

                a part. App., infra, 23a (citation omitted); see 47 U.S.C.
                608. The court also emphasized that the automated-call
                restriction had been “fully operative” for more than two
                decades before Congress enacted the government-debt
                exception. App., infra, 24a (citation omitted).
                   The court of appeals denied rehearing en banc. App.,
                infra, 49a.
                       REASONS FOR GRANTING THE PETITION
                   The court of appeals invalidated part of an Act of
                Congress, holding that the government-debt exception
                to the TCPA’s restriction on automated calls violates
                the First Amendment. That holding is incorrect, and
                this Court usually grants review when a court of appeals
                has invalidated a provision of a federal statute. The
                Court should follow that course here.
                   A. The Court Of Appeals Erred In Invalidating The TCPA’s
                      Government-Debt Exception
                   In holding that the government-debt exception to the
                TCPA’s automated-call restriction violates the First
                Amendment, the court of appeals subjected the excep-
                tion to strict scrutiny. App., infra, 15a. The court’s ap-
                plication of strict scrutiny was unwarranted. Under the
                appropriate level of scrutiny, the government-debt ex-
                ception is constitutional.
                   1. In holding that the government-debt exception is
                subject to strict scrutiny, the court of appeals stated
                that the exception “facially distinguishes between
                phone calls on the basis of their content.” App., infra,
                12a. The court was mistaken. The applicability of the
                government-debt exception does not depend on the con-
                tent of the speech at issue. Rather, it depends on the
                call’s economic purpose (i.e., whether the call is “made
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 15 of 85 Page ID #:166



                                            7

                solely to collect a debt”), and on the existence of a spec-
                ified economic relationship with the federal government
                (i.e., whether the debt is “owed to or guaranteed by the
                United States”). 47 U.S.C. 227(b)(1)(A)(iii) (Supp. V
                2017); see Sorrell v. IMS Health Inc., 564 U.S. 552, 567
                (2011) (recognizing that “restrictions on protected ex-
                pression are distinct from restrictions on economic ac-
                tivity”).
                    a. The court below observed that, under the TCPA,
                “a private debt collector could make two nearly identi-
                cal automated calls to the same cell phone using prohib-
                ited technology, with the sole distinction being that the
                first call relates to a loan guaranteed by the federal gov-
                ernment, while the second call concerns a commercial
                loan with no government guarantee.” App., infra, 13a.
                The court noted that the TCPA would allow the first call
                but not the second. Ibid. The court concluded from that
                disparity that “[t]he legality of those phone calls, due
                solely to the debt-collection exemption, thus depends on
                their subject matter (i.e., their content).” Ibid.
                    That conclusion does not follow. The fact that a par-
                ticular debt is owed to or guaranteed by the federal gov-
                ernment may sometimes be apparent from the prere-
                corded message on an automated call, but often that will
                not be the case. Thus, under the TCPA, a debt collector
                could use an automated telephone dialing system to
                send numerous debtors the prerecorded message “Please
                pay up.” The applicability of the government-debt ex-
                ception to a particular call would turn on whether the
                recipient’s debt was “owed to or guaranteed by the
                United States,” 47 U.S.C. 227(b)(1)(A)(iii) (Supp. V
                2017), i.e., on whether the requisite federal nexus actu-
                ally existed, not on whether the prerecorded message
                referred to that nexus. Different calls having precisely
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 16 of 85 Page ID #:167



                                            8

                the same content thus would be treated differently un-
                der the statute depending on the precise nature of the
                economic activity in which the caller was engaged.
                    b. The government-debt exception does not extend
                to every automated call that is made to a person with a
                debt owed to or guaranteed by the government, but ra-
                ther applies only to calls made “solely pursuant to the
                collection of ” such a debt. 47 U.S.C. 227(b)(1)(B) ( Supp.
                V 2017); see pp. 13-14, infra. The fact that the exception
                is limited to calls made for a debt-collection purpose
                does not render the exception content-discriminatory.
                The words used in a particular call will often shed light
                on whether the call was made to collect a government-
                backed debt, rather than to achieve some other eco-
                nomic objective (such as to sell the debtor merchan-
                dise). But the use of a call’s content as evidence of the
                type of economic activity involved is not the sort of con-
                tent-based restriction that triggers strict scrutiny. The
                exception is still directed at the economic activity
                itself—not the words incidental to it. Cf. National Inst.
                of Family & Life Advocates v. Becerra, 138 S. Ct. 2361,
                2373 (2018) (“[T]he First Amendment does not prevent
                restrictions directed at commerce or conduct from im-
                posing incidental burdens on speech.”) (brackets in
                original; citation omitted).
                    In this respect, the exception is no different from
                many other federal statutory provisions that are di-
                rected at particular types of economic activity. The
                Fair Debt Collection Practices Act (FDCPA), 15 U.S.C.
                1692 et seq., for example, imposes a variety of restric-
                tions on debt collectors when they are engaged in col-
                lecting debts. Among other things, the FDCPA makes
                it unlawful for a debt collector to communicate directly
                with a consumer represented by counsel, 15 U.S.C.
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 17 of 85 Page ID #:168



                                           9

                1692c(a)(2); to communicate with a consumer at the con-
                sumer’s place of employment if the debt collector
                “knows or has reason to know that the consumer’s em-
                ployer prohibits” such workplace communications,
                15 U.S.C. 1692c(a)(3); and to communicate with the con-
                sumer by postcard, 15 U.S.C. 1692f(7).
                   Those FDCPA restrictions do not apply to communi-
                cations that are made for purposes other than debt col-
                lection. See, e.g., 15 U.S.C. 1692c(a) (applying only to
                communications “in connection with the collection of
                any debt”). And in determining whether a particular
                FDCPA defendant acted with the relevant debt-collection
                purpose, a court would surely examine the content of
                the communications that were alleged to violate the
                statute. Yet no court has struck down those FDCPA
                provisions as content-based restrictions on speech. If a
                focus on debt-collection communications were treated
                as a form of content discrimination, however, the
                FDCPA would be subject to a potential First Amend-
                ment challenge. See D. Ct. Doc. No. 22-1, at 32, Shadow
                v. Midland Credit Mgmt., Inc., No. 17-cv-2277 (S.D.
                Cal. June 6, 2019) (debt collector’s motion for summary
                judgment asserting that the FDCPA discriminates
                based on viewpoint because it “regulate[s] the speech of
                debt collectors—speech attempting to collect a debt—
                but not the speech of debtors—speech not seeking to
                collect a debt”).
                   Other federal statutes likewise regulate communica-
                tions concerning discrete spheres of economic activity,
                yet they have not heretofore been viewed as content-
                based or subjected to strict scrutiny. The Fair Credit
                Reporting Act (FCRA), 15 U.S.C. 1681 et seq., for in-
                stance, “imposes a host of requirements concerning the
                creation and use of consumer reports.” Spokeo, Inc. v.
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 18 of 85 Page ID #:169



                                            10

                Robins, 136 S. Ct. 1540, 1545 (2016). Among other
                things, FCRA limits the circumstances in which “[a]
                consumer reporting agency may furnish a consumer re-
                port for employment purposes.” 15 U.S.C. 1681b(b)(1).
                And the Bankruptcy Abuse Prevention and Consumer
                Protection Act of 2005, Pub. L. No. 109-8, 119 Stat. 23,
                “subjects debt relief agencies to a number of re-
                strictions and requirements,” Milavetz, Gallop & Mila-
                vetz, P.A. v. United States, 559 U.S. 229, 233 (2010), in-
                cluding the restriction that they shall not “advise an as-
                sisted person * * * to incur more debt in contemplation
                of ” bankruptcy, 11 U.S.C. 526(a)(4).
                    Although those statutes regulate communications,
                they are directed at the economic activity of the persons
                involved. The fact that those laws are targeted at par-
                ticular classes of economic actors and economic activi-
                ties has not led courts to treat them as content-based
                restrictions on speech. Because the government-debt
                exception likewise turns on the nature of the economic
                activity that a particular call reflects, not on the content
                of speech, strict scrutiny is inappropriate here as well.
                    The nature of the particular economic activity that is
                encompassed by the government-debt exception rein-
                forces that conclusion. That activity is not the collection
                of debts generally, but the collection of “debt owed
                to or guaranteed by the United States.” 47 U.S.C.
                227(b)(1)(A)(iii) (Supp. V 2017). And just as the federal
                government is largely unconstrained by the First
                Amendment when it engages in its own speech, see
                Walker v. Texas Div., Sons of Confederate Veterans,
                Inc., 135 S. Ct. 2239, 2246 (2015); Pleasant Grove City
                v. Summum, 555 U.S. 460, 467-468 (2009), the federal
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 19 of 85 Page ID #:170



                                           11

                government has a freer hand when it allows private par-
                ties to communicate with those who have a specified
                economic relationship with the federal government.
                   2. It appears to be uncontested in this case that the
                TCPA’s basic automated-call restriction is not an un-
                constitutional abridgement of speech. By prohibiting
                the use of “any automatic telephone dialing system or
                an artificial or prerecorded voice” to make certain calls,
                47 U.S.C. 227(b)(1)(A) (Supp. V 2017), the automated-
                call restriction regulates the manner of speech, not the
                content of it. Under the intermediate scrutiny that ap-
                plies to content-neutral time, place, and manner re-
                strictions, the basic automated-call restriction has long
                been understood to comport with First Amendment re-
                quirements. See, e.g., Gomez v. Campbell-Ewald Co.,
                768 F.3d 871, 876-877 (9th Cir. 2014), aff ’d on other
                grounds, 136 S. Ct. 663 (2016); Moser v. FCC, 46 F.3d
                970, 975 (9th Cir.), cert. denied, 515 U.S. 1161 (1995).
                That is because “the restriction of automated calling is
                narrowly tailored to” the government’s “significant in-
                terest” in the “protection of privacy.” Gomez, 768 F.3d
                at 876.
                   Because the government-debt exception is likewise
                content-neutral, Congress’s amendment of the automated-
                call restriction to include that exception does not change
                the analysis. “[L]esser scrutiny” remains appropriate,
                and the statute satisfies that scrutiny. Reed v. Town of
                Gilbert, 135 S. Ct. 2218, 2232 (2015). In conducting
                that First Amendment review, moreover, the Court
                should be cognizant of the fact that the government-
                debt exception is not itself a restriction on speech,
                but an exception to the automated-call restriction. The
                government-debt exception further narrows the scope
                of the automated-call restriction by allowing the use of
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 20 of 85 Page ID #:171



                                            12

                automated-dialing technology for a specific class of
                calls. And “[i]t is always somewhat counterintuitive to
                argue that a law violates the First Amendment by
                abridging too little speech.” Williams-Yulee v. Florida
                Bar, 135 S. Ct. 1656, 1668 (2015).
                    In some limited circumstances, “underinclusiveness
                can raise ‘doubts about whether the government is in
                fact pursuing the interest it invokes,’ ” or about whether
                a law “actually advance[s]” that interest. Williams-
                Yulee, 135 S. Ct. at 1668 (citation omitted). But the
                government-debt exception raises no such concerns.
                The exception applies to a small fraction of the calls that
                are otherwise subject to the automated-call restriction,
                which continues to prevent millions of unwanted calls
                every day. And because it applies only to calls made to
                collect government-backed debt, it merely allows third
                parties to do what the federal government could do
                through its own personnel.
                    The federal government and its agencies are not
                “person[s]” subject to the automated-call restriction.
                47 U.S.C. 227(b)(1) (Supp. V 2017); see Campbell-Ewald
                Co. v. Gomez, 136 S. Ct. 663, 672 (2016) (“The United
                States and its agencies, it is undisputed, are not subject
                to the TCPA’s prohibitions.”); cf. Return Mail, Inc. v.
                United States Postal Serv., 139 S. Ct. 1853, 1861-1862
                (2019) (“In the absence of an express statutory defini-
                tion, the Court applies a ‘longstanding interpretive pre-
                sumption that “person” does not include the sover-
                eign.’ ”) (citation omitted). The calls that fall within the
                exception thus are calls that the TCPA has always per-
                mitted the federal government and its agencies to make
                using an automatic telephone dialing system or an arti-
                ficial or prerecorded voice. The exception therefore
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 21 of 85 Page ID #:172



                                           13

                “does not do appreciable damage to the privacy inter-
                ests underlying the TCPA.” App., infra, 38a (citation
                omitted).
                    3. The government-debt exception advances a dis-
                tinct and significant government interest in protecting
                the public fisc. Estimates provided to Congress sug-
                gested that the exception could save the federal govern-
                ment $120 million over ten years. See Office of Mgmt.
                & Budget, Exec. Office of the President, Fiscal Year
                2016: Analytical Perspectives of the U.S. Government
                127 tbl. 11-3, 128 (2015), https://go.usa.gov/xUtw2.
                Given the government-debt exception’s narrow scope
                and distinct purpose, the exception “raises no fatal un-
                derinclusivity concerns.” Williams-Yulee, 135 S. Ct. at
                1668.
                    The court of appeals in Duguid v. Facebook, Inc.,
                926 F.3d 1146 (9th Cir. 2019), petition for cert. pending,
                No. 19-511 (filed Oct. 17, 2019), acknowledged the gov-
                ernment’s interest in protecting the public fisc. See id.
                at 1156. The court stated, however, that Congress
                “could have accomplished the same goal in a content-
                neutral manner by basing the exception on the called
                party’s preexisting relationship with the federal gov-
                ernment,” rather than on the content of the call. Ibid.
                (citation and internal quotation marks omitted).
                    It is true that, if Congress had excepted from the
                TCPA’s automated-call restriction all calls made to per-
                sons with debts owed to or guaranteed by the federal
                government, rather than simply calls made to collect
                those debts, the exception could not plausibly be viewed
                as content-discriminatory. A broader exception of that
                sort, however, would deprive persons who owe
                government-backed debts of the TCPA’s protection
                even from automated calls that are unrelated to those
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 22 of 85 Page ID #:173



                                           14

                debts and thus unrelated to the protection of the public
                fisc. As applied to such calls, the exception would sacri-
                fice consumer privacy without furthering the counter-
                vailing interest that prompted Congress to enact the
                government-debt exception. There is no sound reason
                to fashion a First Amendment jurisprudence that would
                encourage Congress to regulate in that manner.
                    4. After concluding that the government-debt ex-
                ception violates the First Amendment, the court below
                held that the proper remedy is to sever the exception
                from the rest of the TCPA, leaving the automated-call
                restriction intact. App., infra, 22a-24a. That holding is
                correct and does not conflict with any decision of an-
                other court of appeals. Indeed, the court of appeals in
                Duguid reached the same conclusion. 926 F.3d at 1156-
                1157.
                    The question whether the government-debt excep-
                tion is severable from the rest of the TCPA therefore
                does not independently satisfy the usual criteria for this
                Court’s review. But if this Court determines that fur-
                ther review of the court of appeals’ constitutional hold-
                ing is warranted, it would be appropriate for the Court
                to consider the issue of the proper remedy for any First
                Amendment violation as part of that review. The ques-
                tion presented in this petition accordingly encompasses
                the subsidiary question whether the appropriate rem-
                edy for any constitutional infirmity would be to sever
                the government-debt exception, rather than (as re-
                spondents argued below) to invalidate the TCPA’s
                automated-call restriction.
                    That approach ensures that, if the Court grants re-
                view and affirms the Fourth Circuit’s constitutional
                holding, it can decide the remedial issue and thereby ob-
                viate the need for further (and potentially extensive)
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 23 of 85 Page ID #:174



                                           15

                lower-court litigation of that question. Granting certio-
                rari on the question so formulated would also ensure
                that respondents retain a concrete stake in the outcome
                of the proceedings, since respondents can achieve their
                desired objective (i.e., removing the current legal bar-
                rier to their use of automated-dialing technology for
                purposes other than the collection of government-
                backed debts) only if the Fourth Circuit’s severability
                holding is reversed and the underlying automated-call
                restriction is held to be invalid. Finally, the Court
                would have the option of addressing the severability
                issue first, and rejecting respondents’ challenge to
                the automated-call restriction on the ground that the
                proper remedy for any constitutional infirmity in the
                government-debt exception would be to sever that ex-
                ception.
                   B. The Question Presented Warrants This Court’s Review
                      In This Case
                   1. “[W]hen a lower court has invalidated a federal
                statute,” this Court’s “usual” approach is to “grant[]
                certiorari.” Iancu v. Brunetti, 139 S. Ct. 2294, 2298
                (2019); see, e.g., United States v. Kebodeaux, 570 U.S.
                387, 391 (2013); United States v. Morrison, 529 U.S. 598,
                605 (2000). The Court has done so repeatedly in cases
                presenting significant First Amendment questions,
                even in the absence of a circuit conflict. See, e.g., Bru-
                netti, supra; Matal v. Tam, 137 S. Ct. 1744 (2017);
                United States v. Alvarez, 567 U.S. 709 (2012); Holder v.
                Humanitarian Law Project, 561 U.S. 1 (2010); United
                States v. Stevens, 559 U.S. 460 (2010); United States v.
                Williams, 553 U.S. 285 (2008); Ashcroft v. ACLU,
                542 U.S. 656 (2004). That practice is consistent with the
                Court’s recognition that judging the constitutionality of
                a federal statute is “the gravest and most delicate duty
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 24 of 85 Page ID #:175



                                            16

                that th[e] Court is called upon to perform.” Rostker v.
                Goldberg, 453 U.S. 57, 64 (1981) (quoting Blodgett v.
                Holden, 275 U.S. 142, 148 (1927) (opinion of Holmes, J.)).
                    The question presented has been and continues to be
                litigated across the country. Like the Fourth Circuit in
                this case, the Ninth Circuit has held that the government-
                debt exception violates the First Amendment and has
                severed the exception from the rest of the TCPA. See
                Duguid, 926 F.3d at 1152-1157; Gallion v. Charter
                Commc’ns, Inc., 772 Fed. Appx. 604, 605 (9th Cir. 2019),
                petition for cert. pending, No. 19-575 (filed Nov. 1,
                2019). Although no court of appeals has upheld the
                government-debt exception against a First Amendment
                challenge, various district courts have done so. See,
                e.g., D. Ct. Doc. No. 62, at 17-21, Schaevitz v. Braman
                Hyundai, Inc., No. 17-cv-23890 (S.D. Fla. Mar. 25,
                2019); Greenley v. Laborers’ Int’l Union of N. Am.,
                271 F. Supp. 3d 1128, 1151 (D. Minn. 2017); D. Ct. Doc.
                No. 58, at 7-9, Bonin v. CBS Radio, Inc., No. 16-cv-674
                (E.D. Wis. Nov. 20, 2017); Mejia v. Time Warner Cable,
                Inc., No. 15-cv-6445, 2017 WL 3278926, at *12-*17
                (S.D.N.Y. Aug. 1, 2017).
                    2. Two other pending petitions for writs of certiorari—
                in Facebook, Inc. v. Duguid, No. 19-511 (filed Oct. 17,
                2019) (19-511 Pet.), and in Charter Communications,
                Inc. v. Gallion, No. 19-575 (filed Nov. 1, 2019) (19-575
                Pet.)—raise the same question as is presented here.
                See 19-511 Pet. at i (seeking review on the question
                “[w]hether the TCPA’s prohibition on calls made using
                an [automatic telephone dialing system] is an unconsti-
                tutional restriction on speech, and if so whether the
                proper remedy is to broaden the prohibition to abridge
                more speech”); 19-575 Pet. at i-ii (similar).
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 25 of 85 Page ID #:176



                                            17

                    The certiorari petition in Duguid, however, presents
                an additional question of statutory interpretation, re-
                garding the scope of the TCPA’s definition of “auto-
                matic telephone dialing system.” See 19-511 Pet. at ii.
                As the petitioner in Duguid observes, resolution of that
                statutory question in its favor would render unneces-
                sary any consideration of the First Amendment and
                severability questions in that case. See id. at 14 (ex-
                plaining that consideration of the statutory question
                “will allow the Court to * * * potentially avoid the con-
                stitutional questions altogether”); C.A. Doc. 84, at 3,
                Duguid v. Facebook, Inc., No. 17-15320 (9th Cir. Aug.
                23, 2019) (noting that “resolution of either question
                could lead to dismissal of th[e] case”); see also 19-575
                Pet. at 22 (arguing that the petition in Duguid “involves
                a threshold question of statutory interpretation that
                may prevent this Court from even reaching the consti-
                tutional question”). And the certiorari petition in Gal-
                lion seeks review of an unpublished memorandum dis-
                position that merely applied the Ninth Circuit’s holding
                in Duguid. Gallion, 772 Fed. Appx. at 605-606.
                    The certiorari petition in this case therefore provides
                the best vehicle for this Court’s consideration of the
                First Amendment and severability questions. Unlike
                the certiorari petition in Duguid, this petition seeks re-
                view only of those questions, so granting review in this
                case would ensure that the questions are properly be-
                fore this Court. And unlike the certiorari petition in
                Gallion, this petition seeks review of a published and
                fully reasoned court of appeals decision. For these rea-
                sons, the Court should grant the certiorari petition in
                this case, whether or not it also grants certiorari in
                Duguid or Gallion.
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 26 of 85 Page ID #:177



                                            18
                                      CONCLUSION
                   The petition for a writ of certiorari should be granted.
                   Respectfully submitted.
                                                 NOEL J. FRANCISCO
                                                   Solicitor General
                                                 JOSEPH H. HUNT
                                                   Assistant Attorney General
                                                 MALCOLM L. STEWART
                                                   Deputy Solicitor General
                                                 FREDERICK LIU
                                                   Assistant to the Solicitor
                                                    General
                                                 MARK B. STERN
                                                 MICHAEL S. RAAB
                                                 LINDSEY POWELL
                                                   Attorneys
                NOVEMBER 2019
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 27 of 85 Page ID #:178



                                     APPENDIX A

                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT


                                       No. 18-1588
                 AMERICAN ASSOCIATION OF POLITICAL CONSULTANTS,
                     INC.; DEMOCRATIC PARTY OF OREGON, INC.;
                  PUBLIC POLICY POLLING, LLC; WASHINGTON STATE
                         DEMOCRATIC CENTRAL COMMITTEE,
                             PLAINTIFFS-APPELLANTS
                                         AND
                           TEA PARTY FORWARD PAC, PLAINTIFF
                                            v.
                      FEDERAL COMMUNICATIONS COMMISSION;
                    WILLIAM P. BARR, IN HIS OFFICIAL CAPACITY
                   AS ATTORNEY GENERAL OF THE UNITED STATES,
                            DEFENDANTS-APPELLEES



                                 Argued: Dec. 12, 2018
                                 Decided: Apr. 24, 2019


                  Appeal from the United States District Court for the
                    Eastern District of North Carolina, at Raleigh.
                 JAMES C. DEVER III, District Judge. (5:16-cv-00252-D)


                Before:    KING, KEENAN, and QUATTLEBAUM, Circuit
                Judges.
                KING, Circuit Judge:
                    The American Association of Political Consultants,
                Inc. and three other plaintiffs (hereinafter the “Plain-
                tiffs”) appeal from a summary judgment award made by

                                          (1a)
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 28 of 85 Page ID #:179



                                                  2a

                the district court to the defendants, the Federal Com-
                munications Commission (the “FCC”) and the Attorney
                General (collectively the “Government”).           See Am.
                Ass’n of Political Consultants v. Sessions, 323 F. Supp.
                3d 737 (E.D.N.C. 2018) (the “Opinion”). 1 The Plaintiffs
                initiated this litigation in May 2016 in the Eastern Dis-
                trict of North Carolina, alleging that part of the Tele-
                phone Consumer Protection Act of 1991 (the “TCPA”)
                contravenes the Free Speech Clause of the First
                Amendment. As pertinent here, the TCPA prohibits
                calls to cell phones by use of an automated dialing sys-
                tem or an artificial or prerecorded voice, subject to three
                statutory exemptions (the “automated call ban”). The
                Plaintiffs allege that one of the statutory exemptions to
                the automated call ban—created by a 2015 TCPA
                amendment—is facially unconstitutional under the Free
                Speech Clause. That exemption authorizes automated
                calls that relate to the collection of debts owed to or guar-
                anteed by the federal government (the “debt-collection
                exemption”). 2 According to the Plaintiffs, the free
                speech infirmity of the debt-collection exemption is not



                 1
                     In addition to the American Association of Political Consultants,
                Inc., the appellants here are the Democratic Party of Oregon, Inc.,
                Public Policy Polling, LLC, and the Washington State Democratic
                Central Committee. Those entities regularly engage in political ac-
                tivities, and many of those activities involve political communications
                and speech. By way of example, the Plaintiffs conduct political
                polls, seek to persuade and inform voters, solicit donations, and or-
                ganize voter-turnout efforts and town hall events.
                  2
                     As reflected above, we use the term “Government”—with a cap-
                ital “G”—to collectively refer to the two named defendants. On the
                other hand, we generally refer to the government of the United
                States by the generic term “federal government.”
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 29 of 85 Page ID #:180



                                                  3a

                severable from the automated call ban and renders the
                entire ban unconstitutional.
                   In awarding summary judgment to the Government
                in March 2018, the Opinion rejected the free speech chal-
                lenge interposed by the Plaintiffs. The district court ap-
                plied strict scrutiny review to the debt-collection exemp-
                tion and ruled that it does not violate the Free Speech
                Clause. As explained below, we agree that strict scru-
                tiny review applies in this case but conclude that the
                debt-collection exemption does not satisfy such a review.
                As a result, we agree with the Plaintiffs that the debt-
                collection exemption contravenes the Free Speech
                Clause. In agreement with the Government, however,
                we are satisfied to sever the flawed exemption from the
                automated call ban. We therefore vacate the judgment
                and remand.
                                                  I.
                                                  A.
                    Enacted in 1991, the TCPA was a response by Con-
                gress to the reactions of American consumers over in-
                trusive and unwanted phone calls. As a result of con-
                gressional concern with automated phone calls, the au-
                tomated call ban prohibits phone calls to cell phones that
                use “any automatic telephone dialing system or an arti-
                ficial prerecorded voice.”         See 47 U.S.C. §
                             3
                227(b)(1)(A). The automated call ban does not, how-



                 3
                    The automated call ban, which is codified at § 227(b)(1)(A) of Title
                47, provides, in pertinent part, that it shall be unlawful for a person:
                     to make any call (other than a call made for emergency pur-
                     poses or made with the prior express consent of the called
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 30 of 85 Page ID #:181



                                                4a

                ever, reach and prohibit all calls made with those tech-
                nologies. For example, the TCPA authorizes auto-
                mated phone calls to cell phones if they satisfy one of the
                statutory exemptions specified in the automated call
                ban. When it was enacted in 1991, the TCPA created
                two statutory exemptions to the ban, both of which are
                yet in effect. Under the first exemption, if an auto-
                mated call to a cell phone is initiated “for emergency
                purposes,” it does not contravene the automated call ban
                (the “emergency exemption”). See id. Pursuant to
                the second statutory exemption, an automated call made
                to a cell phone with “the prior express consent of the
                called party” likewise does not violate the ban (the “con-
                sent exemption”). See id.
                   For more than twenty years, the emergency and con-
                sent exemptions were the only statutory exemptions to
                the automated call ban. In 2015, however, Congress en-
                acted the third statutory exemption—the debt-collection
                exemption—and therein excepted from the ban all calls
                to cell phones “made solely to collect a debt owed to or
                guaranteed by the United States.” See Bipartisan
                Budget Act of 2015, Pub. L. No. 114-74, § 301(a), 129 Stat.


                   party) using any automatic telephone dialing system or an ar-
                   tificial or prerecorded voice—
                   . . . .
                      (iii) to any telephone number assigned to a . . . cellular
                      telephone service . . . unless such call is made solely to col-
                      lect a debt owed to or guaranteed by the United States. . . .
                See 47 U.S.C. § 227(b)(1)(A). An “automatic telephone dialing sys-
                tem” is defined as equipment that “has the capacity (A) to store or
                produce telephone numbers to be called, using a random or sequen-
                tial number generator, and (B) to dial such numbers.” See id.
                § 227(a)(1).
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 31 of 85 Page ID #:182



                                                 5a

                584, 588 (2015) (amending 47 U.S.C. § 227(b)(1)(A)(iii)). 4
                In addition to the statutory exemptions, automated calls
                made by the federal government itself are not barred by
                the automated call ban. See Campbell-Ewald Co. v.
                Gomez, 136 S. Ct. 663, 672 (2016) (“The United States
                and its agencies, it is undisputed, are not subject to the
                TCPA’s prohibitions.”). With the foregoing statutory
                framework in mind, we turn to the proceedings in the
                district court.
                                                 B.
                   In May 2016, the Plaintiffs filed this lawsuit in the
                Eastern District of North Carolina, alleging, inter alia,
                that the debt-collection exemption to the automated call
                ban contravenes their free speech rights because it is a
                content-based restriction on speech that fails to satisfy
                strict scrutiny review. According to the complaint, the
                debt-collection exemption creates a regime that permits
                —and thereby unconstitutionally favors—a select group
                of otherwise prohibited automated calls to cell phones.
                The complaint also alleges that whether an automated
                phone call satisfies the debt-collection exemption, and
                thus escapes the prohibitions of the automated call ban,
                depends on the call’s content. The Plaintiffs therefore
                allege that the debt-collection exemption to the ban con-
                travenes the Free Speech Clause.


                 4
                    In 1992, a year after its enactment of the TCPA, Congress
                empowered the FCC to create regulatory exemptions to the auto-
                mated call ban. See Telephone Disclosure & Dispute Resolution
                Act, Pub. L. No. 102-556, § 402, 106 Stat. 4181, 4194-95 (1992) (codi-
                fied in 47 U.S.C. § 227(b)(2)(C)). Utilizing that authority, the FCC
                has promulgated six regulatory exemptions, which were not chal-
                lenged in the district court.
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 32 of 85 Page ID #:183



                                           6a

                    In 2017, the Plaintiffs and the Government each
                moved in the district court for summary judgment. By
                its Opinion of March 26, 2018, the court denied the sum-
                mary judgment request of the Plaintiffs and awarded
                summary judgment to the Government. In so ruling,
                the court rejected the Free Speech Clause challenge of
                the Plaintiffs. At its outset, the Opinion correctly rec-
                ognized that the Free Speech Clause prohibits a re-
                striction on speech that is predicated on “ ‘its message,
                its ideas, its subject matter, or its content.’ ” See
                AAPC, 323 F. Supp. 3d at 742 (quoting Reed v. Town of
                Gilbert, 135 S. Ct. 2218, 2226 (2015)). As the Opinion
                explained, such content-based speech restrictions “ ‘are
                presumptively unconstitutional’ ” and are only permissi-
                ble if they satisfy strict scrutiny review. See id. (quot-
                ing Reed, 135 S. Ct. at 2226). That is, the Government
                must establish that content-based speech restrictions
                have been narrowly tailored to further a compelling gov-
                ernmental interest.
                    Although the Opinion ruled that the debt-collection
                exemption to the automated call ban is constitutional, it
                initially recognized the exemption as a “content-based
                speech restriction.” See AAPC, 323 F. Supp. 3d at 743.
                As the district court explained, the debt-collection ex-
                emption “makes content distinctions on its face.” Id.
                To support that proposition, the court drew on a decision
                from a California court and explained that whether an
                automated phone call to a cell phone qualifies for the ex-
                emption “derives from the call’s communicative con-
                tent,” and requires a court to review such content. Id.
                (citing Gallion v. Charter Commc’ns Inc., 287 F. Supp.
                3d 920, 927 (C.D. Cal. 2018)).
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 33 of 85 Page ID #:184



                                           7a

                   In accepting the proposition that the debt-collection
                exemption makes content-based distinctions, the Opin-
                ion rejected—for two reasons—the Government’s con-
                tention that the exemption is based only on “the rela-
                tionship between a caller and a recipient,” and not on the
                call’s content. See AAPC, 323 F. Supp. 3d at 743.
                First, the Opinion observed that the “ ‘plain language of
                the [debt-collection exemption] makes no reference
                whatsoever to the relationship of the parties.’ ” Id.
                (quoting Gallion, 287 F. Supp. 3d at 927). Second, the
                district court explained that the Government sought to
                justify the exemption on the basis of the relationship be-
                tween the federal government and the debtor, i.e., the
                call-recipient. As the Opinion recognized, however,
                the debt-collection exemption is not limited to calls from
                the federal government to the cell phones of debtors.
                The exemption also provides statutory protection for “ ‘a
                third party [who] has no preexisting relationship
                with the debtor [call-recipient].’ ” Id. (quoting Gallion,
                287 F. Supp. 3d at 927). As such, the court was satis-
                fied that the debt-collection exemption is predicated on
                the subject matter of the phone call rather than on the
                caller’s relationship to the recipient thereof.
                   Notwithstanding the content-based restriction im-
                posed by the debt-collection exemption, the Opinion
                ruled that it does not contravene the Free Speech
                Clause. The district court thus rejected the proposi-
                tion advanced by the Plaintiffs that the exemption un-
                dermines the narrow tailoring of the automated call ban.
                In that regard, the court agreed with the Government
                that the exemption does not subvert the privacy inter-
                ests furthered by the ban. The Opinion therefore con-
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 34 of 85 Page ID #:185



                                                  8a

                cluded that the debt-collection exemption to the auto-
                mated call ban satisfies strict scrutiny review. 5 That is,
                the exemption does not hinder the automated call ban
                from furthering the compelling governmental interest of
                protecting “the well-being, tranquility, and privacy” of
                American consumers in a narrowly tailored fashion.
                See AAPC, 323 F. Supp. 3d at 744.
                   Finally, the district court rebuffed the argument of
                the Plaintiffs that less restrictive alternatives would
                equally advance the purposes of the automated call ban.
                The Opinion explained that alternatives proposed by the
                Plaintiffs—such as time-of-day limitations, mandatory
                caller identity disclosure, and do-not-call lists—would
                not further the privacy interests underlying the TCPA
                and were otherwise implausible. Because the court
                ruled that the debt-collection exemption to the auto-
                mated call ban satisfies strict scrutiny and does not con-
                travene the Free Speech Clause, it awarded summary
                judgment to the Government.
                    The Plaintiffs have noted a timely appeal, which has
                been briefed and argued. Being satisfied that the dis-
                trict court had subject matter jurisdiction and rendered
                a final decision, we possess appellate jurisdiction pursu-
                ant to 28 U.S.C. § 1291. 6

                 5
                    In ruling that strict scrutiny review applies to the Plaintiffs’ free
                speech challenge, the Opinion rejected the Government’s contention
                that the less demanding standard of intermediate scrutiny is the pro-
                per level of review.
                  6
                    In the district court, the Government moved to dismiss the com-
                plaint for lack of subject matter jurisdiction, interposing two conten-
                tions. First, the Government maintained that the Plaintiffs’ claims
                were not within the jurisdiction of the district court because those
                claims also challenged the FCC’s regulatory exemptions. Such a
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 35 of 85 Page ID #:186



                                                9a

                                                II.
                   We review de novo legal rulings made by a district
                court in connection with a summary judgment award.
                See Bostic v. Schaefer, 760 F.3d 352, 370 (4th Cir. 2014).
                In so doing, we apply “the same legal standards as the
                district court,” under which summary judgment is ap-
                propriate where there is no genuine dispute of material
                fact, “and the movant is entitled to judgment as a matter
                of law.” See Lawson v. Union Cty. Clerk of Court,
                828 F.3d 239, 247 (4th Cir. 2016) (citations and internal
                quotation marks omitted). Being confronted with a fa-
                cial constitutional challenge to a statute, we review the
                various issues de novo. See Maryland v. Universal
                Elections, Inc., 729 F.3d 370, 375 (4th Cir. 2013).
                                               III.
                                                A.
                                                1.
                    Although the Plaintiffs agree with the district court
                that the debt-collection exemption to the automated call
                ban constitutes a content-based restriction on speech,
                they challenge the court’s ruling that the exemption sat-
                isfies strict scrutiny review. As support, they contend
                that the debt-collection exemption does not further any
                compelling governmental interest.        Moreover, they

                challenge, according to the Government, had to be initiated in the
                appropriate court of appeals. See 28 U.S.C § 2342. Second, the
                Government argued that the Plaintiffs lacked Article III standing to
                sue. In response to the dismissal motion, the Plaintiffs explicitly
                abandoned any challenge to the regulatory exemptions. The dis-
                trict court then rejected both jurisdictional contentions and ruled
                that it possessed subject matter jurisdiction. On appeal, the Gov-
                ernment does not challenge either of the jurisdictional rulings.
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 36 of 85 Page ID #:187



                                                 10a

                maintain that, if a compelling governmental interest is
                furthered, the exemption does not do so in the least re-
                strictive manner, as required under strict scrutiny re-
                view. According to the Plaintiffs, the debt-collection
                exemption to the automated call ban imposes an imper-
                missible content-based restriction on speech, and the
                entire ban—not just the debt-collection exemption—
                must therefore be invalidated. In other words, the
                Plaintiffs maintain that severance of the exemption, if it
                is constitutionally flawed, is not a permissible remedy. 7
                                                  2.
                    In order to properly assess and dispose of the Plain-
                tiffs’ Free Speech Clause challenge to the debt-collection
                exemption, we must address three issues. First, we must
                decide whether, on one hand, the debt-collection exemp-
                tion is a content-based speech restriction subject to

                 7
                    In addition to their contention that the debt-collection exemption
                renders the automated call ban unconstitutional, the Plaintiffs seek
                in their appellate submissions to pursue two other arguments.
                First, they attempt to resurrect the proposition that the regulatory
                exemptions are content-based restrictions that fail strict scrutiny.
                In the district court, however, the Plaintiffs explicitly disclaimed any
                challenge to the regulatory exemptions. We are therefore unable
                to consider that abandoned contention. See Meyer v. Berkshire Life
                Ins. Co., 372 F.3d 261, 265 n.2 (4th Cir. 2004) (explaining binding na-
                ture of judicial concessions). Second, the Plaintiffs appear to assert
                that the FCC’s authority to promulgate regulatory exemptions to
                the automated call ban supports their contention that it is unconsti-
                tutional. The Plaintiffs, however, have not sufficiently briefed that
                contention. They mention it only in passing and thus have waived
                it. See Grayson O Co. v. Agadir Int’l LLC, 856 F.3d 307, 316 (4th Cir.
                2017) (explaining that failure to properly develop appellate conten-
                tion, or merely taking a “ ‘passing shot’ ” at it, waives the argument
                (quoting Brown v. Nucor Corp., 785 F.3d 895, 923 (4th Cir. 2015))).
                In these circumstances, we do not further address those issues.
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 37 of 85 Page ID #:188



                                           11a

                strict scrutiny review, or whether, on the other hand, it
                constitutes a content-neutral speech restriction subject
                to intermediate scrutiny analysis. See Reed v. Town of
                Gilbert, 135 S. Ct. 2218, 2227 (2015). Second, we must
                evaluate whether the debt-collection exemption to the
                automated call ban survives the applicable level of scru-
                tiny. See id. at 2231. Finally, if the debt-collection ex-
                emption impermissibly infringes on free speech rights,
                we must identify the appropriate remedy for that in-
                fringement. That is, we must then decide whether to
                strike the automated call ban in its entirety, or whether
                to simply sever the flawed exemption therefrom. See
                Regan v. Time, Inc., 468 U.S. 641, 652-53 (1984).
                                           B.
                                            1.
                                            a.
                    In the First Amendment context, a statutory provi-
                sion constitutes a content-based speech restriction if it
                “applies to particular speech because of the topic dis-
                cussed or the idea or message expressed.” See Reed,
                135 S. Ct. at 2227. Such a speech restriction is pre-
                sumptively unconstitutional and can only be justified if
                it is narrowly tailored to further a compelling govern-
                mental interest. See id. To determine whether a stat-
                utory provision imposes a content-based speech re-
                striction, the Supreme Court has identified a two-prong
                inquiry. As the Court explained in its Reed decision in
                2015, the inquiry’s first prong requires a reviewing court
                to decide whether the statute is content-based on its face
                —that is, whether the text thereof distinguishes be-
                tween speech based on content or subject matter. See
                id. at 2228. If the statute is determined to be facially
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 38 of 85 Page ID #:189



                                           12a

                content-based, the court must conduct a strict scrutiny
                review.    If the statute is facially content-neutral,
                however, it must satisfy the second prong of the Reed
                inquiry in order to be reviewed under intermediate
                scrutiny—a less demanding level of scrutiny that gener-
                ally applies to content-neutral restrictions.    Under
                Reed’s second prong, a statute constitutes a content-
                based restriction on speech if it “cannot be justified
                without reference to the content of the regulated
                speech,” or if it was adopted because the government
                disagrees with the message conveyed thereby. Id. at
                2227 (internal quotation marks omitted) (quoting Ward
                v. Rock Against Racism, 491 U.S. 781, 791 (1989)).
                                            b.
                   Analyzed under Reed’s first prong, the debt-collection
                exemption to the automated call ban facially distin-
                guishes between phone calls on the basis of their con-
                tent. As that exemption specifies, otherwise prohib-
                ited automated calls made to cell phones “solely to col-
                lect a debt owed to or guaranteed by the United States”
                do not violate the automated call ban and are legally per-
                missible. See 47 U.S.C. § 227(b)(1)(A)(iii). But auto-
                mated calls made to cell phones that deal with other
                subjects—such as efforts to collect a debt neither owed
                to nor guaranteed by the United States—do not qualify
                for the debt-collection exemption and are prohibited by
                the automated call ban. A proper application of the
                debt-collection exemption therefore “depend[s] entirely
                on the communicative content of the [call]” and, as the
                district court ruled, constitutes a content-based speech
                restriction that is subject to strict scrutiny. See Reed,
                135 S. Ct. at 2227.
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 39 of 85 Page ID #:190



                                             13a

                   The content-based nature of the debt-collection ex-
                emption is demonstrated by an illustrative example.
                As explained by the district court, a private debt collec-
                tor could make two nearly identical automated calls to
                the same cell phone using prohibited technology, with
                the sole distinction being that the first call relates to a
                loan guaranteed by the federal government, while the
                second call concerns a commercial loan with no govern-
                ment guarantee. Although the first automated call
                would satisfy the debt-collection exemption and not be
                subject to the automated call ban, the second call would
                not satisfy the exemption and would be illegal. The le-
                gality of those phone calls, due solely to the debt-collection
                exemption, thus depends on their subject matter (i.e.,
                their content).
                                              c.
                   Seeking to avoid a judicial determination that the debt-
                collection exemption is a content-based speech restric-
                tion, the Government maintains on appeal that the ex-
                emption “is premised principally on the relationship be-
                tween the [federal] government and the person being
                called.” See Br. of Appellees 6. That relationship, ac-
                cording to the Government, emanates from a loan or
                guarantee arrangement between the federal govern-
                ment and the debtor. Because the debt-collection ex-
                emption applies to automated phone calls that have a
                nexus with a government-debtor arrangement—and the
                relationship it creates—the applicability of the exemp-
                tion turns on the debtor’s relationship with the federal
                government. The Government therefore contends that
                whether an automated phone call is authorized by the
                debt-collection exemption, and thus not prohibited by
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 40 of 85 Page ID #:191



                                                14a

                the automated call ban, depends on the relationship of
                the parties thereto, and not on the content thereof. 8
                   Like the district court, however, we are persuaded
                that the statutory text of the debt-collection exemption
                undercuts the Government’s relationship-based conten-
                tion. The text of the exemption makes no reference to
                the relationship between the caller and the recipient of
                the automated phone call. To be sure, a relationship is
                created when a debtor owes a debt that is guaranteed by
                the federal government. But the restriction imposed
                by the debt-collection exemption—and the carveout it
                creates—does not regulate on the basis of that relation-
                ship. Instead, the exemption regulates on the basis of
                the content of the phone call. Under the debt-collection
                exemption, the relationship between the federal govern-
                ment and the debtor is only relevant to the subject mat-
                ter of the call. In other words, the debt-collection ex-
                emption applies to a phone call made to the debtor
                because the call is about the debt, not because of any
                relationship between the federal government and the
                debtor. And the Supreme Court has recognized that
                “regulation of speech is content based if a law applies to
                particular speech because of the topic discussed.” See
                Reed, 135 S. Ct. at 2227. In these circumstances, the


                 8
                    As part of its relationship-based argument, the Government
                emphasizes that the TCPA does not apply to automated calls made
                by the federal government. See Campbell-Ewald Co. v. Gomez,
                136 S. Ct. 663, 672 (2016) (“The United States and its agencies, it is
                undisputed, are not subject to the TCPA’s prohibitions.”). It con-
                tends that the debt-collection exemption merely permits persons
                making calls on behalf of the federal government to “use the same
                means” that the United States or its agencies could use. See Br.
                of Appellees 6-7. We are not persuaded by that proposition.
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 41 of 85 Page ID #:192



                                            15a

                debt-collection exemption to the automated call ban con-
                stitutes a content-based speech restriction.
                                             2.
                                             a.
                   Because the debt-collection exemption is a content-
                based restriction on speech, it can only pass constitu-
                tional muster if it satisfies a strict scrutiny review.
                See Reed, 135 S. Ct. at 2231. Strict scrutiny is a rigor-
                ous standard of review that requires the speech re-
                striction to advance a sufficiently important governmen-
                tal objective—that is, an objective of the “highest
                order.” See id. at 2232; see also McCutcheon v. FEC,
                572 U.S. 185, 199 (2014). Any content-based restriction
                must also be narrowly tailored, that is, “closely drawn,” in
                order to fit that objective. See McCutcheon, 572 U.S. at
                199. Thus, in order to survive strict scrutiny, the Govern-
                ment must show that the debt-collection exemption has
                been narrowly tailored to further a compelling govern-
                mental interest. See Reed, 135 S. Ct. at 2231.
                   In conducting a strict scrutiny review, we are obliged
                to examine the speech restriction for an infirmity that is
                commonly referred to as “underinclusiveness.” See
                Reed, 135 S. Ct. at 2232. An “underinclusive” restric-
                tion is one that covers too little speech, thereby leaving
                “appreciable damage to the government’s interest
                unprohibited.” See Cahaly v. Larosa, 796 F.3d 399,
                405 (4th Cir. 2015) (citations and internal quotation
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 42 of 85 Page ID #:193



                                                 16a

                marks omitted). An underinclusive restriction thus
                fails a strict scrutiny review. See id. at 405-06. 9
                   Put succinctly, the debt-collection exemption fails
                strict scrutiny review. It is fatally underinclusive for
                two related reasons. First, by authorizing many of the
                intrusive calls that the automated call ban was enacted
                to prohibit, the debt-collection exemption subverts the
                privacy protections underlying the ban. Second, the
                impact of the exemption deviates from the purpose of
                the automated call ban and, as such, it is an outlier among
                the other statutory exemptions.
                                                  b.
                    In seeking to justify the debt-collection exemption,
                the Government maintains that the automated call ban
                (including that exemption) furthers a compelling gov-
                ernmental interest by protecting personal and residen-
                tial privacy. Relying on congressional findings sup-
                porting the TCPA, the Government argues that auto-
                mated calls are “the most intrusive” type of phone calls.
                See Br. of Appellees 20. By “generally preventing” the
                use of such calls to cell phones, the Government con-
                tends that the automated call ban protects and shelters
                the privacy interests of American consumers. See id.
                It also argues that, as part of the automated call ban, the


                 9
                    Although an “underinclusive” content-based restriction applies
                to too little speech, an impermissibly “overinclusive” restriction reg-
                ulates too much speech and unnecessarily circumscribes protected ex-
                pression. See Cahaly, 796 F.3d at 405. Because the debt-collection
                exemption to the automated call ban is fatally “underinclusive,”
                we need not assess any issue of “overinclusiveness.” See Reed,
                135 S. Ct. at 2231-32 (examining only underinclusiveness of speech
                restriction).
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 43 of 85 Page ID #:194



                                            17a

                debt-collection exemption does not undermine the pri-
                vacy protection efforts embodied in the ban. Accord-
                ing to the Government, that exemption applies only to a
                “narrow category of calls.” See id. at 18. It therefore
                asserts that the debt-collection exemption does not “ap-
                preciabl[y] damage” the privacy interests underlying
                the automated call ban. See id.
                   We are unpersuaded by the Government’s compel-
                ling interest argument. Again, the debt-collection ex-
                emption does not further the purpose of the automated
                call ban in a narrowly tailored fashion. Congress im-
                plemented the ban in order to protect privacy interests.
                See S. Rep. No. 102-178, at 1, 5 (1991) (explaining that
                purpose of TCPA is to protect “privacy interests”);
                see also Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368,
                372 (2012) (discussing congressional findings supporting
                TCPA prohibitions). The debt-collection exemption,
                however, undercuts those privacy protections. In fact,
                the exemption applies in a manner that runs counter to
                the privacy interests that Congress sought to safeguard.
                   Significantly, the potential reach of the debt-collection
                exemption belies the Government’s asserted “narrow”
                framing of it. According to the FCC, the federal gov-
                ernment, by the end of fiscal year 2016, had either guar-
                anteed or was owed nearly eighty-percent of all out-
                standing student loan debt. See In re Rules & Regula-
                tions Implementing the TCPA, 31 FCC Rcd. 9074, 9077
                n.28 (Aug. 11, 2016). An FCC report also revealed that
                more than 41 million borrowers owed over one trillion
                dollars in federal student loans. See id. Notably, stu-
                dent loan debt, which is generally handled through the
                Department of Education, is but one category of debt
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 44 of 85 Page ID #:195



                                               18a

                that is guaranteed by or owed to the federal govern-
                ment. See id. at 9077-78. Various other categories of
                such debt are handled through other departments,
                which include the Department of Agriculture, the De-
                partment of Housing and Urban Development, and the
                Department of Health and Human Services. See id.
                Thus, millions of debtors owe debts about which third
                parties can make otherwise prohibited calls under the
                debt-collection exemption. The exemption is not at all
                “narrow” when it is assessed in that context.
                   Because of the expansive reach of the debt-collection
                exemption, it is woefully underinclusive and does not
                serve the compelling governmental interest of protect-
                ing privacy in a narrow fashion. The exemption thus
                cannot be said to advance the purpose of privacy protec-
                tion, in that it actually authorizes a broad swath of in-
                trusive calls. In so doing, the debt-collection exemp-
                tion exposes millions of American consumers to some of
                the most disruptive phone calls they receive. The ex-
                emption therefore erodes the privacy protections that
                the automated call ban was intended to further. See
                Williams-Yulee v. Florida Bar, 135 S. Ct. 1656, 1668
                (2015) (recognizing that speech restrictions with vast
                carveouts can undermine compelling governmental in-
                terest). Although theoretically limited by the number
                of debtors owing loans guaranteed by the federal gov-
                ernment, the debt-collection exemption authorizes a
                nearly “unlimited proliferation” of disruptive and intru-
                sive automated debt-collection efforts.       See Reed,
                135 S. Ct. at 2231. 10


                 10
                    In addition to contending that the automated call ban—including
                the debt-collection exemption—advances an interest in protecting
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 45 of 85 Page ID #:196



                                                 19a

                                                  c.
                    Likewise, a comparative analysis of the auto-
                mated phone calls authorized under the debt-collection
                exemption with those permissible under the other
                statutory exemptions shows the detrimental effect of
                debt-collection calls on the privacy interests that under-
                lie the automated call ban. For example, phone calls au-
                thorized under the consent exemption require “the prior
                express consent of the called party.” See 47 U.S.C.
                § 227(b)(1)(A). Because consent generally diminishes
                any expectation of privacy, phone calls that qualify for
                the consent exemption are less intrusive than other au-
                tomated calls. See Norris v. Premier Integrity Sols.,
                Inc., 641 F.3d 695, 699 (6th Cir. 2011) (explaining that
                consent diminishes expectation of privacy in constitu-
                tional context). On the other hand, the FCC itself has
                acknowledged that debt-collection calls are among the
                most intrusive, disruptive, and complained of phone


                privacy, the Government interposes another justification for the
                debt-collection exemption. It maintains that the exemption pro-
                tects the public fisc by aiding in the collection of debts owed to the
                federal government, plus other debts for which the government is
                possibly on the hook. Assuming the debt-collection exemption fur-
                thers such an interest, however, it is not narrowly tailored to that
                end and must be rejected. That is, the federal government has less
                restrictive alternatives at its disposal to collect such debts. See
                United States v. Playboy Entm’t Grp., Inc., 529 U.S. 803, 813 (2000)
                (explaining that First Amendment requires the use of less restric-
                tive alternatives to content-based speech restrictions). And such
                alternatives could be used without running afoul of the automated
                call ban. First, the federal government could secure consent from the
                debtors to make debt-collection calls. See 47 U.S.C. § 227(b)(1)(A).
                Second, it could place the calls itself, in that the federal government
                is not subject to the automated call ban.
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 46 of 85 Page ID #:197



                                               20a

                calls made to American consumers. 11 In fact, the FCC
                receives more complaints about debt-collection phone
                calls than calls “relating to . . . any other industry.”
                See In re Rules & Regulations Implementing the TCPA,
                31 FCC Rcd. at 9077 (explaining that, in 2015, FCC re-
                ceived over 900,000 complaints about debt-collection calls).
                    The automated phone calls authorized under the
                emergency exemption also contrast sharply with debt-
                collection calls. In order to qualify for the emergency
                exemption, phone calls must be “necessary in any situa-
                tion affecting the health and safety” of Americans. See
                47 C.F.R. § 64.1200(f )(4). Emergency automated phone
                calls therefore differ from debt-collection calls in three
                important ways. First, emergency calls serve the vital
                purpose of protecting the safety and welfare of Ameri-
                cans, and the debt-collection calls lack any similarly im-
                portant purpose. See ACA Int’l v. FCC, 885 F.3d 687,
                714 (D.C. Cir. 2018) (contrasting debt-collection calls
                with emergency calls). Second, automated phone calls
                made under the emergency exemption are much less
                likely to negatively impact Americans’ sense of privacy.
                See In re TCPA, 7 FCC Rcd. 2736, 2738 (Apr. 17, 1992)
                (explaining that emergency calls are only made when “it
                is in the public interest to convey information to consum-
                ers concerning health or safety”). Third, such emer-
                gency calls are generally made less often because they
                “must be about a bona fide emergency that is relevant

                 11
                    Beyond its acknowledgement of the disruption caused by debt-
                collection calls, the FCC recognizes that the proliferation of auto-
                mated phone calls under the debt-collection exemption could “mag-
                nify consumer harms arising from debt collection calls.” See In
                re Rules & Regulations Implementing the TCPA, 31 FCC Rcd. at
                9077. For example, such phone calls render American consumers
                more susceptible to telephone scams. See id.
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 47 of 85 Page ID #:198



                                           21a

                to the called party.” See In re Rules & Regulations
                Implementing the TCPA, 31 FCC Rcd. 9054, 9063 n.76
                (Aug. 4, 2016) (emphasizing that emergency exemption
                “will not promote the proliferation of unwanted” calls).
                   Unlike the consent and emergency exemptions, the
                debt-collection exemption impedes the privacy interests
                of the automated call ban. The debt-collection exemp-
                tion is thus an outlier among the statutory exemptions.
                The divergence between the debt-collection exemption
                and the other two exemptions shows that the debt-
                collection exemption is incompatible with the privacy in-
                terests justifying the ban.
                                            d.
                   As the Supreme Court emphasized in its Reed deci-
                sion, a “ ‘law cannot be regarded as protecting an inter-
                est of the highest order, and therefore as justifying a re-
                striction on truthful speech, when it leaves appreciable
                damage to that supposedly vital interest unprohibited.’ ”
                See 135 S. Ct. at 2232 (quoting Republican Party of
                Minn. v. White, 536 U.S. 765, 780 (2002)). The content-
                based loophole created by the debt-collection exemption
                does what the Reed Court condemned. See Williams-
                Yulee, 135 S. Ct. at 1668 (explaining that underinclusive
                restrictions “can raise ‘doubts about whether the gov-
                ernment is in fact pursuing the interest it invokes’ ”
                (quoting Brown v. Entm’t Merchs. Ass’n, 564 U.S. 786,
                802 (2011)); White, 536 U.S. at 780 (recognizing that a
                restriction on speech might permit so much of the objec-
                tionable speech as to “render belief in that purpose a
                challenge to the credulous”). In these circumstances,
                the debt-collection exemption fails to satisfy strict scru-
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 48 of 85 Page ID #:199



                                                22a

                tiny, constitutes an unconstitutional content-based re-
                striction on speech, and therefore violates the Free
                Speech Clause.
                                                 3.
                                                 a.
                    In that the debt-collection exemption contravenes
                the Free Speech Clause, we must also consider and iden-
                tify the impact of that ruling on the balance of the auto-
                mated call ban. Because the district court ruled that
                the exemption satisfies strict scrutiny, it had no reason
                to address the question of severance. Anticipating that
                we might rule in favor of the Plaintiffs, however, the par-
                ties have addressed the severance issue on appeal. 12
                The Plaintiffs maintain in their appellate submissions
                that the constitutionally flawed debt-collection exemp-
                tion invalidates the entirety of the automated call ban,
                rendering severance of the debt-collection exemption
                improper. The Government argues, however, that the
                controlling authorities require a severance of the ex-
                emption from the automated call ban.
                   For several reasons, we agree with the Government
                on the severance issue. First and foremost, the explicit
                directives of the Supreme Court and Congress strongly
                support a severance of the debt-collection exemption from
                the automated call ban. Furthermore, the ban can oper-


                 12
                     Although we could remand the severance issue for resolution by
                the district court in the first instance, we will not do so. In these
                circumstances, the issue is straightforward, and we prefer to resolve
                it now. See Costco Wholesale Corp. v. Maleng, 522 F.3d 874, 886
                (9th Cir. 2008) (deciding severance issue on appeal because, inter
                alia, merits and severance were “intimately tied”).
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 49 of 85 Page ID #:200



                                            23a

                ate effectively in the absence of the debt-collection exemp-
                tion, which is clearly an outlier among the statutory ex-
                emptions.
                                            b.
                   In circumstances such as these, the Supreme Court
                has recognized that severance is the preferred remedy.
                As the Chief Justice explained in the Court’s NFIB v.
                Sebelius decision, if Congress wants the balance of a
                statute to stand when one aspect is constitutionally
                flawed, a reviewing court “must leave the rest of the
                [statute] intact.” See 567 U.S. 519, 587 (2012). By
                severing the flawed portion of a statute, the court can
                limit the impact of its ruling of constitutional infirmity.
                See Ayotte v. Planned Parenthood of N. New Eng.,
                546 U.S. 320, 328 (2006); United States v. Under Seal,
                819 F.3d 715, 721-22 (4th Cir. 2016) (recognizing that
                severance of a flawed portion of a statute prevents a
                court from nullifying too much of that enactment). The
                general rule is thus “ ‘that partial . . . invalidation
                [of a statute] is the required course.’ ” See Free Enter.
                Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S.
                477, 508 (2010) (quoting Brockett v. Spokane Arcades,
                Inc., 472 U.S. 491, 504 (1985)).
                   Complementing the Supreme Court’s strong prefer-
                ence for a severance in these circumstances, Congress
                has explicitly mandated that, if a TCPA provision is de-
                termined to be constitutionally infirm, severance is the
                appropriate remedy. That is, Congress has directed
                that, if any part of the TCPA “is held invalid, the remain-
                der . . . shall not be affected.” See 47 U.S.C. § 608.
                That severability provision eases our inquiry on the sev-
                erance issue and creates “a presumption that Congress
                did not intend the validity of the statute in question to
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 50 of 85 Page ID #:201



                                            24a

                depend on the validity of the constitutionally offensive
                provision.” See Alaska Airlines, 480 U.S. at 686 (citing
                INS v. Chadha, 462 U.S. 919, 932 (1983)). As a result,
                severance of the debt-collection exemption from the bal-
                ance of the automated call ban will comply with the ex-
                plicit directive of Congress and with controlling Su-
                preme Court precedent.
                   We are also satisfied that a severance of the debt-
                collection exemption will not undermine the automated
                call ban. For twenty-four years, from 1991 until 2015,
                the automated call ban was “fully operative.” Free En-
                ter. Fund, 561 U.S. at 509 (citations and internal quota-
                tion marks omitted). As a result, the Plaintiffs simply
                cannot show that excising the debt-collection exemption
                will hamper the function of the ban. See Alaska Air-
                lines, 480 U.S. at 686 (explaining that only “strong evi-
                dence” overcomes presumption created by severability
                clause). In these circumstances, we agree with the Gov-
                ernment and direct the severance of the debt-collection
                exemption from the balance of the automated call ban.
                                            IV.
                   Pursuant to the foregoing, we vacate the district court’s
                award of summary judgment to the Government. We
                also direct the severance of the debt-collection exemption
                from the balance of the automated call ban and remand for
                such further proceedings as may be appropriate.
                                         VACATED AND REMANDED
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 51 of 85 Page ID #:202



                                          25a

                                     APPENDIX B

                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION


                                  No. 5:16-CV-252-D
                 AMERICAN ASSOCIATION OF POLITICAL CONSULTANTS,
                 DEMOCRATIC PARTY OF OREGON, INC., PUBLIC POLICY
                     POLLING, LLC, TEA PARTY FORWARD PAC,
                   AND WASHINGTON STATE DEMOCRATIC CENTRAL
                             COMMITTEE, PLAINTIFFS
                                            v.
                  JEFFERSON SESSIONS, ATTORNEY GENERAL OF THE
                   UNITED STATES, AND FEDERAL COMMUNICATIONS
                            COMMISSION, DEFENDANTS


                                      Mar. 24, 2018


                                        ORDER


                   On May 12, 2016, the American Association of Politi-
                cal Consultants, Inc., the Democratic Party of Oregon,
                Inc., Public Policy Polling, LLC, the Tea Party Forward
                PAC, and the Washington State Democratic Central
                Committee (collectively, “plaintiffs”) sued United States
                Attorney General Loretta Lynch in her official capacity
                and the Federal Communications Commission (“the
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 52 of 85 Page ID #:203



                                               26a

                FCC”) (collectively, “defendants”) [D.E. 1]. 1 On Au-
                gust 5, 2016, plaintiffs amended their complaint [D.E.
                18]. Plaintiffs contend that the autodialing ban in
                47 U.S.C. § 227(b)(1)(A)(iii) of the Telephone Consumer
                Protection Act of 1991, as amended (“TCPA”) violates
                the First Amendment. See Am. Compl. [D.E. 18] ¶¶ 2,
                36-63. On September 2, 2016, defendants moved to dis-
                miss plaintiffs’ amended complaint for lack of subject-
                matter jurisdiction [D.E. 22] and filed a memorandum in
                support [D.E. 23]. See Fed. R. Civ. P. 12(b)(1). On
                March 15, 2017, the court denied defendants’ motion to
                dismiss [D.E. 26].
                    On May 19, 2017, plaintiffs moved for summary judg-
                ment [D.E. 30] and filed a memorandum in support
                [D.E. 31 ]. On June 19, 2017, defendants responded in
                opposition [D.E. 33], cross-moved for summary judg-
                ment [D.E. 34], and filed a memorandum in support
                [D.E. 35]. On July 5, 2017, plaintiffs responded and re-
                plied [D.E. 36]. On July 20, 2017, defendants replied
                [D.E. 39]. As explained below, this court joins the five
                other United States District Courts that have addressed
                the issue and holds that 47 U.S.C. § 227(b)(1)(A)(iii) does
                not violate the First Amendment. See Gallion v. Char-
                ter Commc’ns Inc., No. 5:17-cv-01361-CAS(KKx), 2018
                WL 1135386, at*4-7 (C.D. Cal. Feb. 26, 2018) (unpub-
                lished), appeal docketed, No. 18-80031 (9th Cir. Mar. 8,
                2018); Greenley v. Laborers’ Int’l Union of N. Am.,
                271 F. Supp. 3d 1128, 1145-51 (D. Minn. 2017); Mejia v.

                 1
                    On February 19, 2017, Jefferson Sessions became Attorney Gen-
                eral of the United States. A public officer’s “successor is automat-
                ically substituted as a party.” Fed. R. Civ. P. 25(d). On July 11,
                2017, Tea Party Forward withdrew from this lawsuit. See [D.E. 37,
                38].
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 53 of 85 Page ID #:204



                                           27a

                Time Warner Cable Inc., 15-CV-6445 (JPO), 15-CV-6518
                (JPO), 2017 WL 3278926, at *12-17 (S.D.N.Y. Aug. 1,
                2017) (unpublished); Holt v. Facebook, Inc., 240 F. Supp.
                3d 1021, 1032-34 (N.D. Cal. 2017), appeal docketed No.
                17-80086 (9th Cir. May 12, 2017); Brickman v. Facebook,
                Inc., 230 F. Supp. 3d 1036, 1043-49 (N.D. Cal. 2017).
                Thus, the court grants defendants’ motion for summary
                judgment.
                                            I.
                   After holding numerous hearings and compiling ex-
                tensive evidence, Congress enacted the TCPA to protect
                the privacy interests of residential telephone subscrib-
                ers. See Telephone Consumer Protection Act of 1991,
                Pub. L. No. 102-243 § 2(10) (1991). Congress found that
                “[t]echnologies that might allow consumers to avoid re-
                ceiving [robocalls] are not universally available, are
                costly, are unlikely to be enforced, or place an inordinate
                burden on the consumer.” Id. § 2(11). In enacting the
                TCPA, Congress recognized that every call, whether to
                a phone at home or in a person’s pocket, ‘‘uses some of
                the phone owner’s time and mental energy, both of
                which are precious.” Patriotic Veterans, Inc. v. Zo-
                eller, 845 F.3d 303, 305-06 (7th Cir. 2017); see Moser v.
                FCC, 46 F.3d 970, 972 (9th Cir. 1995); Mey v. Venture
                Data, LLC, 245 F. Supp. 3d 771, 777-80 (N.D. W. Va
                2017).
                   The TCPA makes it unlawful
                   to make any call (other than a call made for emer-
                   gency purposes or made with the prior express con-
                   sent of the called party) using any automatic tele-
                   phone dialing system or an artificial or prerecorded
                   voice—to any telephone number assigned to a paging
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 54 of 85 Page ID #:205



                                           28a

                   service, cellular telephone service, specialized mobile
                   radio service, or other radio common carrier service,
                   or any service for which the called party is charged
                   for the call, unless such call is made solely to collect
                   a debt owed to or guaranteed by the United States[.]
                47 U.S.C. § 227(b)(1)(A)(iii); see Telephone Consumer
                Protection Act of 1991, Pub. L. No. 102-243 § 2(12) (1991).
                In 2015, Congress added the final clause of the TCPA,
                which exempts calls made solely to collect a debt owed
                to or guaranteed by the United States. See Woods v.
                Santander Consumer USA Inc., No. 2:14-cv-02104-
                MHH, 2017 WL 1178003, at *3 (N.D. Ala. Mar. 30, 2017)
                (unpublished); Bipartisan Budget Act of 2015, Pub. L.
                No. 114-74 § 301, 129 Stat. 584, 588 (2015).
                   The TCPA authorizes the FCC to implement regula-
                tions that may exempt some calls from this subsection.
                   The [FCC] shall prescribe regulations to implement
                   the requirements of this subsection. In implement-
                   ing the requirements of this subsection, the [FCC]—
                   (A)   shall consider prescribing regulations to allow
                         businesses to avoid receiving calls made using
                         an artificial or prerecorded voice to which they
                         have not given their prior express consent;
                   (B)   may, by rule or order, exempt from the require-
                         ments of paragraph (1)(B) of this subsection,
                         subject to such conditions as the Commission
                         may prescribe—
                         (i)   calls that are not made for a commercial
                               purpose; and
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 55 of 85 Page ID #:206



                                              29a

                         (ii)   such classes or categories of calls made for
                                commercial purposes as the Commission
                                determines—
                                (I)   will not adversely affect the privacy
                                      rights that this section is intended to
                                      protect; and
                                (II) do not include the transmission of any
                                     unsolicited advertisement;
                   (C)   may, by rule or order, exempt from the require-
                         ments of paragraph (1)(A)(iii) of this subsection
                         calls to a telephone number assigned to a cellu-
                         lar telephone service that are not charged to the
                         called party, subject to such conditions as the
                         Commission may prescribe as necessary in the
                         interest of the privacy rights this section is in-
                         tended to protect[.]
                47 U.S.C. § 227(b)(2); see Telephone Consumer Protec-
                tion Act of 1991, Pub. L. No. 102-243 § 2(13) (1991)
                (“While the evidence presented to the Congress indi-
                cates that automated or prerecorded calls are a nuisance
                and an invasion of privacy, regardless of the type of call,
                the Federal Communications Commission should have
                the flexibility to design different rules for those types of
                automated or prerecorded calls that it finds are not con-
                sidered a nuisance or invasion of privacy, or for noncom-
                mercial calls, consistent with the free speech protections
                embodied in the First Amendment of the Constitution.”).
                   Plaintiffs are political organizations or polling organ-
                izations and want to be able to use an autodialer and pre-
                recorded messages to convey and receive information.
                Using an autodialer and prerecorded messages costs a
                lot less than hiring and paying human beings to call a
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 56 of 85 Page ID #:207



                                           30a

                telephone number and (1) either obtain express consent
                of the called party for a prerecorded message or (2) con-
                vey or receive information.
                    In support of their argument that the TCPA’s auto-
                dialing ban violates the First Amendment, plaintiffs cite
                statutory exceptions from the ban in the TCPA and ex-
                emptions from the ban in FCC orders. See Am. Compl.
                ¶¶ 22, 28-35. The statutory exceptions include calls made
                with the express consent of the called party, calls made
                for emergency purposes, or calls made to collect a debt
                owed to or guaranteed by the United States. See
                47 U.S.C. § 227(b)(1)(A), (b)(1)(A)(iii). The FCC’s reg-
                ulatory exemptions include uncharged calls from a wire-
                less carrier to its customer, uncharged package delivery
                notifications, non-telemarketing communications where
                a third party has represented to the sender that the re-
                cipient has consented to the communications, emer-
                gency calls related to healthcare, certain calls related to
                identity theft, and calls from federal government offi-
                cials conducting official business. See Telephone Con-
                sumer Protection Act of 1991, 77 Fed. Reg. 34233, 34235
                (June 11, 2012) (exempting wireless carriers); In the
                Matter of Cargo Airline Ass’n Petition for Expedited
                Declaratory Ruling, 29 FCC Rcd. 3432, 3439 (Mar. 27,
                2014) (exempting package-delivery notifications); In the
                Matter of GroupMe. Inc./Skype Commc’ns S.A.R.L.,
                29 FCC Rcd. 3442, 3444 (Mar. 27, 2014) (exempting
                third-party representation of consent); In re Rules &
                Regulations Implementing the Tel. Consumer Prot. Act
                of 1991, 30 FCC Rcd. 7961, 8023-24, 8031 (July 10, 2015)
                (exempting certain calls related to healthcare and iden-
                tity theft); In re Rules & Regulations Implementing the
                Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 57 of 85 Page ID #:208



                                             31a

                ¶ 12 (July 5, 2016) (exempting calls made by federal of-
                ficials conducting official business).
                   Plaintiffs argue that 47 U.S.C. § 227(b)(1)(A)(iii) is an
                unconstitutional content-based restriction on speech be-
                cause the government-debt exception and the FCC reg-
                ulatory exemptions favor commercial speech over core
                political speech. See [D.E. 31] 5-6. Defendants respond
                that 47 U.S.C. § 227(b)(1)(A)(iii) is a valid, content-neutral
                law. See [D.E. 35] 6-13. Alternatively, defendants ar-
                gue that 47 U.S.C. § 227(b)(1)(A)(iii) satisfies strict scru-
                tiny. See id. at 20-28.
                                             II.
                   Summary judgment is appropriate if the moving
                party demonstrates ‘‘that there is no genuine dispute as
                to any material fact” and the moving party “is entitled
                to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
                The party seeking summary judgment must initially
                show an absence of a genuine dispute of material fact or
                the absence of evidence to support the nonmoving par-
                ty’s case. Celotex Com. v. Catrett, 477 U.S. 317, 325
                (1986). If a moving party meets its burden, the non-
                moving party must “come forward with specific facts
                showing that there is a genuine issue for trial.” Matsu-
                shita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
                574, 587 (1986) (quotation and emphasis omitted). A
                genuine issue for trial exists if there is sufficient evi-
                dence favoring the nonmoving party for a jury to return
                a verdict for that party. Anderson v. Liberty Lobby,
                Inc., 477 U.S. 242, 249 (1986). ‘‘The mere existence of
                a scintilla of evidence in support of the plaintiff ’s posi-
                tion [is] insufficient. . . . ” Id. at 252; see Beale v.
                Hardy, 769 F.2d 213, 214 (4th Cir. 1985) (‘‘The nonmov-
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 58 of 85 Page ID #:209



                                           32a

                ing party, however, cannot create a genuine issue of ma-
                terial fact through mere speculation or the building of
                one inference upon another.”). Only factual disputes
                that might affect the outcome under substantive law
                preclude summary judgment. Anderson, 477 U.S. at
                248. In reviewing the factual record, the court views
                the facts in the light most favorable to the nonmoving
                party and draws reasonable inferences in that party’s
                favor. Matsushita, 475 U.S. at 587-88. “When cross-
                motions for summary judgment are before a court, the
                court examines each motion separately, employing the
                familiar standard under Rule 56 of the Federal Rules of
                Civil Procedure.” Desmond v. PNGI Charles Town
                Gaming, L.L.C., 630 F.3d 351, 354 (4th Cir. 2011).
                                           III.
                   The First Amendment ‘‘prohibits the enactment of
                laws abridging the freedom of speech[,]” and deprives
                the government of the ‘‘power to restrict expression be-
                cause of its message, its ideas, its subject matter, or its
                content.” Reed v. Town of Gilbert, 135 S. Ct. 2218,
                2226 (2015); see U.S. Const. amend. I. “Content-based
                laws—those that target speech based on its communica-
                tive content—are presumptively unconstitutional and
                may be justified only if the government proves that they
                are narrowly tailored to serve compelling state inter-
                ests.” Reed, 135 S. Ct. at 2226; see R.A.V. v. St. Paul,
                505 U.S. 377, 395 (1992). “Government regulation of
                speech is content based if a law applies to particular
                speech because of the topic discussed or the idea or mes-
                sage expressed. . . . This commonsense meaning of
                the phrase ‘content based’ requires a court to consider
                whether a regulation of speech ‘on its face’ draws dis-
                tinctions based on the message a speaker conveys.”
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 59 of 85 Page ID #:210



                                           33a

                Reed, 135 S. Ct. at 2227 (citations omitted). Regula-
                tions or restrictions on speech which “depend entirely
                on the communicative content of the [speech]” are
                content-based regulations and are therefore subject to
                strict scrutiny. Id. If a restriction is facially content-
                based, courts apply strict scrutiny, ‘‘regardless of the
                government’s benign motive, content-neutral justifica-
                tion, or lack of animus toward the ideas contained in the
                regulated speech.” Id. at 2228 (quotation omitted).
                “[I]llicit legislative intent is not the sine qua non of a
                violation of the First Amendment.” Id. (quotation omit-
                ted). “[T]he crucial first step in the content-neutrality
                analysis is to determine whether the law is content neu-
                tral on its face.” Cahaly v. Larosa, 796 F.3d 399, 405
                (4th Cir. 2015) (quotation and alteration omitted); see
                Reed, 135 S. Ct. at 2228.
                   The TCPA’s government-debt exception is a content-
                based speech restriction “because it makes content dis-
                tinctions on its face.” Cahaly, 796 F.3d at 405. In or-
                der for a court to determine whether a potential defend-
                ant violated the TCPA’s government-debt exception,
                the court must review the communicative content of
                the call. If the call was made “solely to collect a debt
                owed to or guaranteed by the United States,” the
                defendant would not be liable under the TCPA. See
                47 U.S.C. § 227(b)(1)(A)(iii). If the call concerned any
                other topic, the defendant would be liable. See id.
                For example, under the TCPA, “a private debt collection
                agency may call the same consumer twice in a row, once
                to collect a private, government-guaranteed loan and
                once to collect a similar private loan not guaranteed by
                the government, but, absent prior express consent, may
                place only the first call using an autodialer or prere-
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 60 of 85 Page ID #:211



                                           34a

                corded voice.” Gallion, 2018 WL 1135386, at *4 (quota-
                tion omitted). This distinction derives from the call’s
                communicative content.       See id. at *5; Greenley,
                271 F. Supp. 3d at 1146-49; Mejia, 2017 WL 3278926,
                at *14-15; Holt, 240 F. Supp. 3d at 1032-33; Brickman,
                230 F. Supp. 3d at 1043-45; cf. Gomez v. Campbell-
                Ewald Co., 768 F.3d 871, 876-77 (9th Cir. 2014) (hold-
                ing that the pre-2015 version of TCPA without the
                government-debt exception is content-neutral), aff ’d on
                other grounds, 136 S. Ct. 663 (2016); Woods, 2017 WL
                1178003, at *3-5 (same). In opposition to this conclu-
                sion, defendants argue that the government-debt excep-
                tion is not content-based, but instead based on the rela-
                tionship between the parties to the call. A restriction
                based on the relationship between a caller and a recipi-
                ent is not content-based if the restriction applies inde-
                pendently of “what the caller proposes to say.” Patri-
                otic Veterans Inc., 845 F.3d at 304-05; see Van Bergen
                v. Minn., 59 F.3d 1541, 1550 (8th Cir. 1995).
                    This court rejects defendants’ argument. First,
                ‘‘the plain language of the [government-debt] exception
                makes no reference whatsoever to the relationship of the
                parties.” Gallion, 2018 WL 1135386, at *5 (quotation
                and alteration omitted); see Brickman, 230 F. Supp. 3d
                at 1045; cf. Patriotic Veterans, 845 F.3d at 305; Van Ber-
                gen, 59 F.3d at 1550. Second, the relationship at issue
                for the government-debt exception is the relationship
                between the government and the debtor, but the excep-
                tion allows “a third party that has no preexisting rela-
                tionship with the debtor” to use an autodialer or rec-
                orded voice to call to collect a debt owed to or guaran-
                teed by the United States. Gallion, 2018 WL 1135386,
                at *5 (quotation omitted). Thus, the government debt-
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 61 of 85 Page ID #:212



                                           35a

                exception is “based on the subject matter of the call re-
                gardless of the caller’s relationship to the recipient.”
                Greenley, 271 F. Supp. 3d at 1148; see Gallion, 2018 WL
                1135386, at *5.
                   Content-based speech restrictions are subject to
                strict scrutiny. See Cahaly, 796 F.3d at 405. Strict
                scrutiny does not mean “strict in theory, but fatal in
                fact.” Williams-Yulee v. Fla. Bar, 135 S. Ct. 1656, 1666
                (2015) (quotation omitted). “To survive strict scrutiny,
                the government must prove that the restriction furthers
                a compelling interest and is narrowly tailored to achieve
                that interest.” Greenley, 271 F. Supp. 3d at 1149 (quo-
                tation and alteration omitted); see Reed, 135 S. Ct. at
                2231; Cahaly, 796 F.3d at 405. The government also
                must use ‘‘the least restrictive means” among equally ef-
                fective alternatives to accomplish its compelling state
                interest. See Ashcroft v. ACLU, 542 U.S. 656, 666
                (2004).
                    As for whether the autodialing ban furthers a com-
                pelling state interest, the Supreme Court has reviewed
                and upheld Congress’s extensive findings that “auto-
                mated or prerecorded telephone calls made to private
                residences . . . were rightly regarded by recipients
                as an invasion of privacy.” Mims v. Arrow Fin. Servs.,
                LLC, 565 U.S. 368, 372 (2012) (quotation and alteration
                omitted); see Telephone Consumer Protection Act of
                1991, Pub. L. No. 102-243 § 2(10) (1991). The Supreme
                Court also has held that “[t]he State’s interest in pro-
                tecting the well-being, tranquility, and privacy of the
                home is certainly of the highest order in a free and civi-
                lized society.” Carey v. Brown, 447 U.S. 455, 471
                (1980); see Gallion, 2018 WL 1135386, at *5. “One im-
                portant aspect of residential privacy is protection of the
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 62 of 85 Page ID #:213



                                           36a

                unwilling listener. . . . [I]ndividuals are not re-
                quired to welcome unwanted speech into their own
                homes and . . . the government may protect this
                freedom.” Frisby v. Schultz, 487 U.S. 474, 484-85
                (1988); see Gallion, 2018 WL 1135386, at *5; cf. Cahaly,
                796 F.3d at 405 (assuming that “protect[ing] residential
                privacy and tranquility from unwanted and intrusive ro-
                bocalls” is a compelling state interest). Thus, the court
                concludes that protecting the well-being, tranquility,
                and privacy of the individual’s residence is a compelling
                state interest and that the TCPA auto-dialing ban fur-
                thers that compelling interest. See, e.g., Patriotic Vet-
                erans, 845 F.3d at 305-06; Van Bergen, 59 F.3d at 1554;
                Gallion, 2018 WL 1135386, at *5-6; Greenley, 271 F. Supp.
                3d at 1150; Mejia, 2017 WL 3278926, at *16; Woods,
                2017 WL 1178003, at *5; Holt, 240 F. Supp. 3d at 1033;
                Brickman, 230 F. Supp. 3d at 1046.
                   Content-based speech restrictions that serve compel-
                ling state interests must be narrowly tailored to meet
                those interests. See Reed, 135 S. Ct. at 2231; Cahaly,
                796 F.3d at 405. Narrow tailoring requires that the re-
                striction not be underinclusive or overinclusive in the
                speech that it restricts, and the government must use
                the least restrictive means to serve its interests. See
                Cahaly, 796 F.3d at 405-06. However, narrow tailoring
                does not require perfect tailoring. Williams-Yulee,
                135 S. Ct. at 1671.
                   As for underinclusiveness, the “First Amendment
                imposes no freestanding ‘underinclusiveness limita-
                tion,’ ” although underinclusivity raises a red flag about
                whether the regulation is truly targeted to further a
                compelling state interest. Id. at 1668. “It is always
                somewhat counterintuitive to argue that a law violates
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 63 of 85 Page ID #:214



                                          37a

                the First Amendment by abridging too little speech.”
                Id. (emphasis in original). The underinclusiveness in-
                quiry weighs “doubts as to whether the government is
                pursuing an interest it invokes or whether the statute
                furthers a compelling interest.” Brickman, 230 F. Supp.
                3d at 1046. A statute or regulation which admits too
                many exceptions fails to further a compelling interest.
                After all, “a law cannot be regarded as protecting an in-
                terest of the highest order, and thus as justifying a re-
                striction on truthful speech, when it leaves appreciable
                damage to that supposedly vital interest unprohibited.”
                Reed, 135 S. Ct. at 2232 (quotation omitted); see Repub-
                lican Party of Minn. v. White, 536 U.S. 765, 780 (2002).
                   Plaintiffs make two underinclusiveness arguments.
                First, they argue that the government-debt exception is
                underinclusive in the same way that the sign ordinance
                invalidated in Reed was underinclusive and unconstitu-
                tionally favors speakers seeking to collect government
                debts. See [D.E. 31] 6. Second, they argue that Con-
                gressional delegation of exemption-making authority to
                the FCC provides the possibility for the proliferation of
                exemptions. See id. at 17-18.
                   As for the TCPA’s government-debt exception, it
                stands in stark contrast to the sign ordinance that the
                Supreme Court invalidated in Reed. See Reed, 135 S. Ct.
                at 2224-28, 2231-32. The sign ordinance in Reed ex-
                empted 23 categories of signs and allowed the unlimited
                proliferation of various other signs. See id. Unlike
                the exception-riddled sign ordinance in Reed, the
                TCPA’s government-debt exception is a narrow excep-
                tion that furthers a compelling interest. See Gallion,
                2018 WL 1135386, at *7; Mejia, 2017 WL 3278926, at *16
                (“[T]he federal government’s interest in collecting debts
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 64 of 85 Page ID #:215



                                            38a

                owed to it supports the finding of a particularly compel-
                ling interest in exempting calls made for the purposes
                of collecting government debts.”).        Moreover, ‘‘the
                TCPA’s express grant of authority to the FCC to re-
                strict or limit the number and duration of calls made to
                collect a debt owed to or guaranteed by the United
                States” further limits the TCPA’s government-debt ex-
                ception. Gallion, 2018 WL 1135386, at *7 (quotation
                and alteration omitted). Additionally, the FCC has is-
                sued a proposed rule limiting the number of federal debt
                collection calls to three within a 30-day period and lim-
                iting call lengths to 60 seconds or less. Id. The court
                concludes ‘‘that the narrow, FCC-regulated government-
                debt exception does not do appreciable damage to the pri-
                vacy interests underlying the TCPA.” Id. (quotation
                omitted); see Mejia, 2017 WL 3278926, at *17; Holt,
                240 F. Supp. 3d at 1033; Brickman, 230 F. Supp. 3d at 1047.
                   As for plaintiffs’ complaints about the FCC orders
                adding certain other narrow exemptions to the autodial-
                ing ban that the FCC issued pursuant to its delegated
                authority, this court lacks jurisdiction to adjudicate the
                validity of such orders. See Order [D.E. 26] 3; Mejia,
                2017 WL 3278926, at *15 n.7. Any party wishing to chal-
                lenge the substance of any order that the FCC issued
                under 47 U.S.C. § 227(b)(2) must file an action in
                “[t]he court of appeals (other than the United States
                Court of Appeals for the Federal Circuit) [which] has ex-
                clusive jurisdiction to enjoin, set aside, suspend (in whole
                or in part), or to determine the validity of all final orders
                of the Federal Communications Commission. . . . ”
                28 U.S.C. § 2342. Because this court lacks jurisdiction
                to entertain a constitutional challenge concerning
                such FCC orders, the court “does not consider those
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 65 of 85 Page ID #:216



                                            39a

                exceptions for purpose of this analysis.”         Greenley,
                271 F. Supp. 3d at 1149.
                   As for Congressional delegation to the FCC in
                47 U.S.C. § 227(b)(2) to create exemptions, the delega-
                tion “does not substantively except any communica-
                tions” and therefore ‘‘is not facially or inherently content-
                based.” Id. After all, ‘‘there are content-neutral
                ways for the FCC to implement [the delegation], includ-
                ing relationship-based exceptions.”          Id.    Further-
                more, that Congress delegated authority to the FCC to
                make exemptions does not prove that the TCPA is
                underinclusive. See Mejia, 2017 WL 3278926, at *15;
                Brickman, 230 F. Supp. 3d at 1045. Indeed, Congress’s
                delegation directs that the FCC “shall consider pre-
                scribing regulations” which would tend to increase pri-
                vacy protections, and that the FCC “may’’ write exemp-
                tions from the autodialing ban, but only if those exemp-
                tions ‘‘will not adversely affect the privacy rights that
                this section is intended to protect.” See 47 U.S.C.
                § 227(b)(2)(A)-(B) (emphasis added).            Accordingly,
                the court rejects plaintiffs’ argument that the TCPA is
                underinclusive. See Gallion, 2018 WL 1135386, at *6-7;
                Mejia, 2017 WL 3278926, at *17; Holt, 240 F. Supp. 3d
                at 1033-34; Brickman, 230 F. Supp. 3d at 1046-48.
                   As for overinclusiveness, speech restrictions may not
                be “overinclusive by unnecessarily circumscribing pro-
                tected expression.” Cahaly, 796 F.3d at 405 (quotation
                and alteration omitted); see Republican Party of Minn.,
                536 U.S. at 775. In Cahaly, the Fourth Circuit ana-
                lyzed a South Carolina statute regulating automated tel-
                ephone calls. Cahaly, 796 F.3d at 402. The South
                Carolina statute placed different restrictions on such robo-
                calls depending on whether the calls were unsolicited
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 66 of 85 Page ID #:217



                                           40a

                and made for consumer, political, or other purposes.
                Id. The South Carolina statute applied ‘‘to calls with a
                consumer or political message but [did] not reach calls
                made for any other purpose.” Id. at 405. The Fourth
                Circuit held that the South Carolina statute was “over-
                inclusive” in that “[c]omplaint statistics show that un-
                wanted commercial calls are a far bigger problem than
                unsolicited calls from political or charitable organiza-
                tions.” Id. (quotation omitted).
                   Plaintiffs cite Cahaly and argue that the TCPA is
                similarly overinclusive. See [D.E. 31] 20-21. The South
                Carolina statute at issue in Cahaly, however, is distin-
                guishable from 47 U.S.C. § 227(b)(1)(A)(iii). “Evidence
                compiled by Congress indicates that residential tele-
                phone subscribers consider automated or prerecorded
                telephone calls, regardless of the content or the initiator
                of the message, to be a nuisance and an invasion of pri-
                vacy.” Telephone Consumer Protection Act of 1991,
                Pub. L. No. 102-243 § 2(10) (1991). Moreover, unlike
                the South Carolina statute at issue in Cahaly, ‘‘the
                TCPA is quite limited in what it prohibits.” Brickman,
                230 F. Supp. 3d at 1048. “[T]he TCPA does not restrict
                individuals from receiving any content they want to
                receive—speech that would otherwise be prohibited by
                the TCPA is immediately removed from the purview of
                the statute once express consent is provided.” Id.; see
                Greenley, 271 F. Supp. 3d at 1150-51; Holt, 240 F. Supp.
                3d at 1034. Thus, the court rejects plaintiffs’ argument
                that the TCPA is overinclusive.
                   Finally, plaintiffs argue that there are a host of “less
                restrictive alternatives” to 47 U.S.C. § 227(b)(1)(A)(iii)
                that would allow Congress to achieve the legitimate pur-
                pose that it enacted the TCPA to serve. In support,
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 67 of 85 Page ID #:218



                                           41a

                plaintiffs cite the Fourth Circuit’s discussion in Cahaly
                of time-of-day limitations, mandatory disclosure of a
                caller’s identity, and do not call lists. See Cahaly,
                796 F.3d at 405.
                   “If a less restrictive alternative would serve the Gov-
                ernment’s purpose, the legislature must use that alter-
                native.” United States v. Playboy Entm’t Grp., Inc.,
                529 U.S. 803, 813 (2000); see Cahaly, 796 F.3d at 405.
                However, these alternatives must “be at least as effec-
                tive in achieving the legitimate purpose that [the] stat-
                ute was enacted to serve.” Gallion, 2018 WL 1135386,
                at *7 (quotation omitted); cf. Reno v. ACLU, 521 U.S.
                844, 874 (1997).
                   Unlike the alternative applicable to the South Caro-
                lina statute at issue in Cahaly, plaintiffs alternatives
                would not “be at least as effective in achieving the legit-
                imate purpose” that Congress enacted the TCPA to
                serve. Reno, 521 U.S. at 874. “Time-of-day limita-
                tions would not achieve the same privacy objectives be-
                cause even though such a restriction may designate the
                span of time in which callers can intrude on an individ-
                ual’s privacy, it would also designate a time for intrusive
                phone calls.” Brickman, 230 F. Supp. 3d at 1048; see
                Gallion, 2018 WL 1135386, at *7; Greenley, 271 F. Supp.
                3d at 1151; Mejia, 2017 WL 3278926, at *17; Holt,
                240 F. Supp. 3d at 1034. Likewise, “[m]andatory dis-
                closure of a caller’s identity and disconnection require-
                ments would also not be as effective in achieving resi-
                dential privacy because these would not prevent the pri-
                vacy intrusion from the phone call in the first place.”
                Brickman, 230 F. Supp. 3d at 1048-49; see Gallion, 2018
                WL 1135386, at *7; Greenley, 271 F. Supp. 3d at 1151;
                Mejia, 2017 WL 3278926, at *17; Holt, 240 F. Supp. 3d
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 68 of 85 Page ID #:219



                                           42a

                at 1034. Similarly, “[d]o-not-call lists would also not be
                a plausible less restrictive alternative because placing
                the burden on consumers to opt-out of intrusive calls,
                rather than requiring consumers to opt-in, would obvi-
                ously not be as effective in achieving residential pri-
                vacy.” Brickman, 230 F. Supp. 3d at 1049; see Gallion,
                2018 WL 1135386, at *7; Greenley, 271 F. Supp. 3d at
                1151; Mejia, 2017 WL 3278926, at *17; Holt, 240 F. Supp.
                3d at 1034. Thus, the court rejects plaintiffs’ argument
                concerning less restrictive alternatives.
                                           IV.
                   In sum, the court GRANTS defendants’ motion for
                summary judgment [D.E. 34] and DENIES plaintiffs’
                motion for summary judgment [D.E. 30]. The clerk
                shall close the case.
                   SO ORDERED.        This [24] day of Mar. 2018.

                               /s/   JAMES C. DEVER III
                                     JAMES C. DEVER III
                                     Chief United States District Judge
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 69 of 85 Page ID #:220



                                          43a

                                     APPENDIX C

                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION


                                  No. 5:16-CV-252-D
                 AMERICAN ASSOCIATION OF POLITICAL CONSULTANTS,
                      INC., DEMOCRATIC PARTY OF OREGON, INC.,
                 PUBLIC POLICY POLLING, LLC, TEA PARTY FORWARD
                 PAC, AND WASHINGTON STATE DEMOCRATIC CENTRAL
                              COMMITTEE, PLAINTIFFS
                                            v.
                   JEFFERSON SESSIONS, IN HIS OFFICIAL CAPACITY
                   AS ATTORNEY GENERAL OF THE UNITED STATES,
                    AND FEDERAL COMMUNICATIONS COMMISSION,
                         A FEDERAL AGENCY, DEFENDANTS



                                  Filed: Mar. 15, 2017


                                        ORDER


                   On May 12, 2016, the American Association of Politi-
                cal Consultants, Inc., the Democratic Party of Oregon,
                Inc., Public Policy Polling, LLC, the Tea Party Forward
                PAC, and the Washington State Democratic Central
                Committee (collectively, “plaintiffs”) sued United States
                Attorney General Loretta Lynch in her official capacity
                and the Federal Communications Commission (‘‘the
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 70 of 85 Page ID #:221



                                                44a

                FCC”) (collectively, “defendants”) [D.E. 1]. 1 On July
                15, 2016, Loretta Lynch moved to dismiss plaintiffs’
                complaint pursuant to Federal Rule of Civil Procedure
                12(b)(1) for lack of subject-matter jurisdiction [D.E. 15].
                   On August 5, 2016, plaintiffs amended their com-
                plaint [D.E. 18]. Thus, defendants’ motion to dismiss
                plaintiffs’ original complaint is denied as moot.
                   On September 2, 2016, defendants moved to dismiss
                plaintiffs’ amended complaint under Federal Ru1e of
                Civil Procedure 12(b)(1) for lack of subject-matter juris-
                diction [D.E. 22] and filed a memorandum in support
                [D.E. 23]. On September 23, 2016, plaintiffs responded
                [D.E. 23]. On October 7, 2016, defendants replied
                [D.E. 25]. As explained below, the court denies defen-
                dants’ motion to dismiss.
                   Plaintiffs’ amended complaint challenges the prohibi-
                tion in 47 U.S.C. § 227(b)(1)(A)(iii) against certain auto-
                matically dialed phone calls (‘‘the autodialing ban”) be-
                cause the prohibition is both a content-based restriction
                on protected speech and unconstitutionally underinclu-
                sive. See Am. Compl. [D.E. 18] ¶¶ 2, 36-63. The auto-
                dialing ban prohibits “mak[ing] any call (other than a
                call made for emergency purposes or made with the
                prior express consent of the called party) using any au-
                tomatic telephone dialing system or an artificial or pre-
                recorded voice . . . to any telephone number as-
                signed to a . . . cellular telephone service . . .
                unless such call is made solely to collect a debt owed to
                or guaranteed by the United States.”            47 U.S.C.

                 1
                    On February 19, 2017, Jefferson Sessions assumed the position
                of Attorney General of the United States. A public officer’s “succes-
                sor is automatically substituted as a party.” Fed. R. Civ. P. 25(d).
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 71 of 85 Page ID #:222



                                           45a

                § 227(b)(1)(A), (b)(1)(A)(iii). The FCC is empowered
                to “prescribe regulations to implement” 47 U.S.C.
                § 227(b). See id. § 227(b)(2). In support of their argu-
                ment that the autodialing ban is unconstitutional, plain-
                tiffs cite exemptions from the ban, created by statute
                and FCC orders, they claim are content-based. Am.
                Compl. ¶¶ 22, 28-35. The statutory exemptions include
                calls made for emergency purposes, calls made with the
                express consent of the called party, or calls made to col-
                lect a debt owed to or guaranteed by the United States.
                See 47 U.S.C. § 227(b)(1)(A), (b)(1)(A)(iii). The FCC’s
                regulatory exemptions include uncharged calls from a
                wireless carrier to its customer, uncharged package de-
                livery notifications, non-telemarketing communications
                where a third party has represented to the sender that
                the recipient has consented to the communications,
                emergency calls related to healthcare, certain calls re-
                lated to identity theft, and calls from federal govern-
                ment officials conducting official business. See Tele-
                phone Consumer Protection Act of 1991, 77 Fed. Reg.
                34233, 34235 (June 11, 2012) (exempting wireless carri-
                ers); In the Matter of Cargo Airline Assoc. Petition for
                Expedited Declaratory Ruling, 29 FCC Rcd. 3432, 3439
                (Mar. 27, 2014) (exempting package delivery notifica-
                tions); In the Matter of GroupMe. Inc./Skype Commc’ns
                S.A.R.L., 29 FCC Rcd. 3442, 3444 (Mar. 27, 2014) (ex-
                emption for third-party representation of consent); In
                re Rules and Regulations Implementing the Tel. Con-
                sumer Prot. Act. of 1991, 30 FCC Rcd. 7961, 8023-24,
                8031 (Ju1y 10, 2015) (exempting certain calls related to
                healthcare and identity theft); In re Rules and Regula-
                tions Implementing the Tel. Consumer Prot. Act of
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 72 of 85 Page ID #:223



                                            46a

                1991, CG Docket No. 02-278 ¶ 12 (Ju1y 5, 2016) (exempt-
                ing calls made by federal officials conducting official
                business).
                   Defendants move to dismiss plaintiffs’s amended
                complaint for lack of subject-matter jurisdiction and
                make two arguments. First, defendants argue that
                this case falls within the exclusive jurisdiction of the fed-
                eral court of appeals. Second, defendants argue that
                plaintiffs lack standing because a favorable decision in
                this court could not redress plaintiffs’ injuries.
                   Under 47 U.S.C. § 402(a), “[a]ny proceeding to en-
                join, set aside, annul, or suspend any order of the [FCC]
                under this chapter . . . shall be brought as provided
                by and in the manner prescribed in chapter 158 of Title
                28,” subject to some exceptions that do not apply in this
                case. Section 402(a) directs the court to 28 U.S.C.
                § 2342, which states that “[t]he court of appeals (other
                than the United States Court of Appeals for the Federal
                Circuit) has exclusive jurisdiction to enjoin, set aside,
                suspend (in whole or in part) or to determine the validity
                of . . . all final orders of the Federal Communica-
                tions Commission made reviewable by” 47 U.S.C.
                § 402(a).
                   Plaintiffs do not seek to enjoin, set aside, annul, or
                suspend any order of the FCC. Rather, plaintiffs chal-
                lenge the autodialing ban in 42 U.S.C. § 277(b)(1)(A)(iii),
                which the FCC has interpreted and to which the FCC
                has defined exceptions. Although plaintiffs may argue
                at a later stage of this case that the FCC’s orders are
                evidence showing the autodialing ban is content-based,
                they do not seek to show that the FCC’s orders deline-
                ating or interpreting exceptions to the autodialing ban
                are void or invalid. Merely referencing FCC orders
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 73 of 85 Page ID #:224



                                           47a

                does not make the present proceeding one to enjoin, set
                aside, annul, or suspend those orders within the mean-
                ing of 47 U.S.C. § 402(a). Moreover, the FCC’s orders
                carving out exemptions to the autodialing ban would
                not be affected by the relief plaintiffs seek. Plaintiffs
                seek to invalidate the autodialing ban in 42 U.S.C.
                § 277(b)(1)(A)(iii). The FCC’s orders carve out exemp-
                tions to the autodialing ban. If the plaintiffs obtain the
                relief they seek in this action, the exemptions set out in
                the FCC’s orders will be rendered unnecessary, but
                they will not be enjoined, set aside, annulled, or sus-
                pended. Thus, the court rejects defendants’ first argu-
                ment.
                    As for the question of redressability, defendants ar-
                gue that plaintiffs’ injuries are not redressable because
                even if the court were to find that the autodialing ban is
                unconstitutional, the court would have to sever the ex-
                emptions from the ban, in which case plaintiffs would
                still be prohibited from sending automatic messages to
                cellular telephones. The United States Court of Ap-
                peals for the Fourth Circuit, however, took the opposite
                approach in Cahaly v. Larosa, 796 F.3d 399, 402-06 (4th
                Cir. 2015). In Cahaly, the Fourth Circuit considered a
                constitutional challenge to South Carolina’s anti-
                robocall statute, which banned automated telephone
                calls delivering prerecorded messages for consumer or
                political purposes but also carved out three exceptions
                based on the express or implied consent of the called
                party. Id. at 402. The Fourth Circuit held that the
                robocall ban was a content-based restriction that was
                unconstitutional because it could not survive strict scru-
                tiny. Id. at 405-06. The Fourth Circuit did not sever
                the general ban from its exceptions.         Rather, the
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 74 of 85 Page ID #:225



                                           48a

                Fourth Circuit affirmed the district court’s order de-
                claring the robocall statute unconstitutional and barring
                its enforcement. Id. at 404-06. Here, the question of
                plaintiffs’ success on the merits and the appropriate re-
                lief is a question for another day, but as a matter of
                standing, this court does not lack the power to grant
                plaintiffs the relief they seek.
                   In sum, pursuant to Fed. R. Civ. P. 25(d), the court
                ORDERS that Jefferson Sessions in his official capacity
                as Attorney General of the United States, be substituted
                for Loretta Lynch in her official capacity as Attorney
                General of the United States. Defendants’ motion to
                dismiss plaintiffs’ initial complaint for lack of subject-
                matter jurisdiction [D.E. 15] is DENIED as moot. De-
                fendants’ motion to dismiss plaintiffs’ amended com-
                plaint for lack of subject-matter jurisdiction [D.E. 22] is
                DENIED.
                   SO ORDERED.        This [15] day of Mar. 2017.


                                /s/ JAMES C. DEVER III
                                    JAMES C. DEVER III
                                    Chief United States District Judge
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 75 of 85 Page ID #:226



                                         49a

                                    APPENDIX D

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1588
                                   (5:16-cv-00252-D)
                 AMERICAN ASSOCIATION OF POLITICAL CONSULTANTS,
                     INC.; DEMOCRATIC PARTY OF OREGON, INC.;
                  PUBLIC POLICY POLLING, LLC; WASHINGTON STATE
                         DEMOCRATIC CENTRAL COMMITTEE,
                             PLAINTIFFS-APPELLANTS
                                         AND
                         TEA PARTY FORWARD PAC, PLAINTIFF
                                           v.
                      FEDERAL COMMUNICATIONS COMMISSION;
                    WILLIAM P. BARR, IN HIS OFFICIAL CAPACITY
                   AS ATTORNEY GENERAL OF THE UNITED STATES,
                            DEFENDANTS-APPELLEES



                                 Filed: June 21, 2019


                                        ORDER


                    The petitions for rehearing en banc were circulated
                to the full court. No judge requested a poll under Fed.
                R. App. P. 35. The court denies the petitions for re-
                hearing en banc.
                                     For the Court

                               /s/ PATRICIA S. CONNOR, Clerk
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 76 of 85 Page ID #:227



                                                 50a

                                           APPENDIX E


                47 U.S.C. 227(a)-(b) (2012 & Supp. V 2017) provides:
                Restrictions on use of telephone equipment
                (a)     Definitions
                      As used in this section—
                         (1) The term “automatic telephone dialing sys-
                      tem” means equipment which has the capacity—
                           (A) to store or produce telephone numbers to
                         be called, using a random or sequential number
                         generator; and
                           (B) to dial such numbers.
                         (2) The term “established business relationship”,
                      for purposes only of subsection (b)(1)(C)(i) of this sec-
                      tion, shall have the meaning given the term in section
                      64.1200 of title 47, Code of Federal Regulations, as in
                      effect on January 1, 2003, except that—
                            (A) such term shall include a relationship be-
                         tween a person or entity and a business subscriber
                         subject to the same terms applicable under such
                         section to a relationship between a person or en-
                         tity and a residential subscriber; and
                           (B) an established business relationship shall
                         be subject to any time limitation established pur-
                         suant to paragraph (2)(G)). 1




                 1
                   So in original.    Second closing parenthesis probably should not
                appear.
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 77 of 85 Page ID #:228



                                              51a

                         (3) The term “telephone facsimile machine”
                      means equipment which has the capacity (A) to tran-
                      scribe text or images, or both, from paper into an
                      electronic signal and to transmit that signal over a
                      regular telephone line, or (B) to transcribe text or im-
                      ages (or both) from an electronic signal received over
                      a regular telephone line onto paper.
                         (4) The term “telephone solicitation” means the
                      initiation of a telephone call or message for the pur-
                      pose of encouraging the purchase or rental of, or in-
                      vestment in, property, goods, or services, which is
                      transmitted to any person, but such term does not in-
                      clude a call or message (A) to any person with that
                      person’s prior express invitation or permission, (B) to
                      any person with whom the caller has an established
                      business relationship, or (C) by a tax exempt non-
                      profit organization.
                         (5) The term “unsolicited advertisement” means
                      any material advertising the commercial availability
                      or quality of any property, goods, or services which
                      is transmitted to any person without that person’s
                      prior express invitation or permission, in writing or
                      otherwise.
                (b)     Restrictions on use of automated telephone equip-
                        ment
                      (1) Prohibitions
                         It shall be unlawful for any person within the
                      United States, or any person outside the United
                      States if the recipient is within the United States—
                           (A) to make any call (other than a call made for
                         emergency purposes or made with the prior ex-
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 78 of 85 Page ID #:229



                                          52a

                     press consent of the called party) using any auto-
                     matic telephone dialing system or an artificial or
                     prerecorded voice—
                          (i) to any emergency telephone line (in-
                       cluding any “911” line and any emergency line
                       of a hospital, medical physician or service office,
                       health care facility, poison control center, or
                       fire protection or law enforcement agency);
                          (ii) to the telephone line of any guest room
                       or patient room of a hospital, health care facil-
                       ity, elderly home, or similar establishment; or
                          (iii) to any telephone number assigned to a
                       paging service, cellular telephone service, spe-
                       cialized mobile radio service, or other radio com-
                       mon carrier service, or any service for which the
                       called party is charged for the call, unless such
                       call is made solely to collect a debt owed to or
                       guaranteed by the United States;
                       (B) to initiate any telephone call to any resi-
                     dential telephone line using an artificial or prere-
                     corded voice to deliver a message without the
                     prior express consent of the called party, unless
                     the call is initiated for emergency purposes, is
                     made solely pursuant to the collection of a debt
                     owed to or guaranteed by the United States, or is
                     exempted by rule or order by the Commission un-
                     der paragraph (2)(B);
                        (C) to use any telephone facsimile machine,
                     computer, or other device to send, to a telephone
                     facsimile machine, an unsolicited advertisement,
                     unless—
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 79 of 85 Page ID #:230



                                          53a

                         (i) the unsolicited advertisement is from a
                       sender with an established business relation-
                       ship with the recipient;
                          (ii) the sender obtained the number of the
                       telephone facsimile machine through—
                             (I) the voluntary communication of such
                          number, within the context of such estab-
                          lished business relationship, from the recipi-
                          ent of the unsolicited advertisement, or
                             (II) a directory, advertisement, or site on
                          the Internet to which the recipient voluntar-
                          ily agreed to make available its facsimile num-
                          ber for public distribution,
                       except that this clause shall not apply in the
                       case of an unsolicited advertisement that is sent
                       based on an established business relationship
                       with the recipient that was in existence before
                       July 9, 2005, if the sender possessed the facsim-
                       ile machine number of the recipient before July
                       9, 2005; and
                         (iii) the unsolicited advertisement contains a
                       notice meeting the requirements under para-
                       graph (2)(D),
                     except that the exception under clauses (i) and (ii)
                     shall not apply with respect to an unsolicited ad-
                     vertisement sent to a telephone facsimile machine
                     by a sender to whom a request has been made not
                     to send future unsolicited advertisements to such
                     telephone facsimile machine that complies with
                     the requirements under paragraph (2)(E); or
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 80 of 85 Page ID #:231



                                          54a

                        (D) to use an automatic telephone dialing sys-
                     tem in such a way that two or more telephone lines
                     of a multi-line business are engaged simultane-
                     ously.
                   (2) Regulations; exemptions and other provisions
                      The Commission shall prescribe regulations to im-
                   plement the requirements of this subsection. In im-
                   plementing the requirements of this subsection, the
                   Commission—
                        (A) shall consider prescribing regulations to
                     allow businesses to avoid receiving calls made us-
                     ing an artificial or prerecorded voice to which they
                     have not given their prior express consent;
                       (B) may, by rule or order, exempt from the re-
                     quirements of paragraph (1)(B) of this subsection,
                     subject to such conditions as the Commission may
                     prescribe—
                          (i) calls that are not made for a commercial
                        purpose; and
                           (ii) such classes or categories of calls made
                        for commercial purposes as the Commission de-
                        termines—
                             (I) will not adversely affect the privacy
                          rights that this section is intended to protect;
                          and
                            (II) do not include the transmission of any
                          unsolicited advertisement;
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 81 of 85 Page ID #:232



                                          55a

                        (C) may, by rule or order, exempt from the re-
                     quirements of paragraph (1)(A)(iii) of this subsec-
                     tion calls to a telephone number assigned to a cel-
                     lular telephone service that are not charged to the
                     called party, subject to such conditions as the Com-
                     mission may prescribe as necessary in the interest
                     of the privacy rights this section is intended to
                     protect;
                       (D) shall provide that a notice contained in an
                     unsolicited advertisement complies with the re-
                     quirements under this subparagraph only if—
                         (i) the notice is clear and conspicuous and
                       on the first page of the unsolicited advertise-
                       ment;
                          (ii) the notice states that the recipient may
                       make a request to the sender of the unsolicited
                       advertisement not to send any future unsolic-
                       ited advertisements to a telephone facsimile ma-
                       chine or machines and that failure to comply,
                       within the shortest reasonable time, as deter-
                       mined by the Commission, with such a request
                       meeting the requirements under subparagraph
                       (E) is unlawful;
                          (iii) the notice sets forth the requirements
                       for a request under subparagraph (E);
                          (iv) the notice includes—
                             (I) a domestic contact telephone and fac-
                          simile machine number for the recipient to
                          transmit such a request to the sender; and
                             (II) a cost-free mechanism for a recipient
                          to transmit a request pursuant to such notice
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 82 of 85 Page ID #:233



                                         56a

                          to the sender of the unsolicited advertise-
                          ment; the Commission shall by rule require
                          the sender to provide such a mechanism and
                          may, in the discretion of the Commission and
                          subject to such conditions as the Commission
                          may prescribe, exempt certain classes of small
                          business senders, but only if the Commission
                          determines that the costs to such class are
                          unduly burdensome given the revenues gen-
                          erated by such small businesses;
                         (v) the telephone and facsimile machine
                       numbers and the cost-free mechanism set forth
                       pursuant to clause (iv) permit an individual or
                       business to make such a request at any time on
                       any day of the week; and
                         (vi) the notice complies with the require-
                       ments of subsection (d);
                       (E) shall provide, by rule, that a request not to
                     send future unsolicited advertisements to a tele-
                     phone facsimile machine complies with the re-
                     quirements under this subparagraph only if—
                          (i) the request identifies the telephone
                       number or numbers of the telephone facsimile
                       machine or machines to which the request re-
                       lates;
                          (ii) the request is made to the telephone or
                       facsimile number of the sender of such an unso-
                       licited advertisement provided pursuant to sub-
                       paragraph (D)(iv) or by any other method of
                       communication as determined by the Commis-
                       sion; and
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 83 of 85 Page ID #:234



                                          57a

                          (iii) the person making the request has not,
                       subsequent to such request, provided express
                       invitation or permission to the sender, in writ-
                       ing or otherwise, to send such advertisements
                       to such person at such telephone facsimile ma-
                       chine;
                        (F) may, in the discretion of the Commission
                     and subject to such conditions as the Commission
                     may prescribe, allow professional or trade associ-
                     ations that are tax-exempt nonprofit organizations
                     to send unsolicited advertisements to their mem-
                     bers in furtherance of the association’s tax-exempt
                     purpose that do not contain the notice required by
                     paragraph (1)(C)(iii), except that the Commission
                     may take action under this subparagraph only—
                         (i) by regulation issued after public notice
                       and opportunity for public comment; and
                          (ii) if the Commission determines that such
                       notice required by paragraph (1)(C)(iii) is not
                       necessary to protect the ability of the members
                       of such associations to stop such associations
                       from sending any future unsolicited advertise-
                       ments;
                       (G)(i) may, consistent with clause (ii), limit the
                     duration of the existence of an established busi-
                     ness relationship, however, before establishing any
                     such limits, the Commission shall—
                         (I) determine whether the existence of the
                       exception under paragraph (1)(C) relating to an
                       established business relationship has resulted
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 84 of 85 Page ID #:235



                                          58a

                       in a significant number of complaints to the Com-
                       mission regarding the sending of unsolicited ad-
                       vertisements to telephone facsimile machines;
                           (II) determine whether a significant num-
                       ber of any such complaints involve unsolicited
                       advertisements that were sent on the basis of
                       an established business relationship that was
                       longer in duration than the Commission believes
                       is consistent with the reasonable expectations of
                       consumers;
                          (III) evaluate the costs to senders of demon-
                       strating the existence of an established business
                       relationship within a specified period of time and
                       the benefits to recipients of establishing a limi-
                       tation on such established business relation-
                       ship; and
                         (IV) determine whether with respect to small
                       businesses, the costs would not be unduly bur-
                       densome; and
                        (ii) may not commence a proceeding to deter-
                     mine whether to limit the duration of the existence
                     of an established business relationship before the
                     expiration of the 3-month period that begins on
                     July 9, 2005; and
                        (H) may restrict or limit the number and dura-
                     tion of calls made to a telephone number assigned
                     to a cellular telephone service to collect a debt owed
                     to or guaranteed by the United States.
Case 2:19-cv-08035-GW-SS Document 28-1 Filed 02/06/20 Page 85 of 85 Page ID #:236



                                           59a

                   (3) Private right of action
                      A person or entity may, if otherwise permitted by
                   the laws or rules of court of a State, bring in an ap-
                   propriate court of that State—
                        (A) an action based on a violation of this sub-
                      section or the regulations prescribed under this
                      subsection to enjoin such violation,
                         (B) an action to recover for actual monetary
                      loss from such a violation, or to receive $500 in dam-
                      ages for each such violation, whichever is greater,
                      or
                        (C) both such actions.
                   If the court finds that the defendant willfully or
                   knowingly violated this subsection or the regulations
                   prescribed under this subsection, the court may, in
                   its discretion, increase the amount of the award to an
                   amount equal to not more than 3 times the amount
                   available under subparagraph (B) of this paragraph.
